Exhibit 10.1

 

July 31, 2006

 

 

3G SCENE LIMITED (1)

 

BESSEMER VENTURE PARTNERS VI, L.P.

BESSEMER VENTURE PARTNERS VI INSTITUTIONAL L.P.

BESSEMER VENTURE PARTNERS CO-INVESTMENT L.P. (2)

 

WPT ENTERPRISES, INC (3)

 

THE FOUNDER (4)

 

AND

 

THE EXISTING SHAREHOLDERS (5)

 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AND SHAREHOLDERS’
AGREEMENT

relating to 3G SCENE LIMITED

 

--------------------------------------------------------------------------------

 

 

[g221741kg01i001.jpg]

 

Wilmer Cutler Pickering Hale and Dorr LLP

Alder Castle

10 Noble Street

London EC2V 7QJ

Tel:  +44 (0)20 7645 2400

Fax: +44 (0)20 7645 2424


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

Clause

 

 

 

Page

 

 

 

 

 

 

1.

 

DEFINITIONS AND INTERPRETATION

 

2

 

 

 

 

 

2.

 

SUBSCRIPTION FOR INVESTOR SHARES

 

8

 

 

 

 

 

3.

 

COMPLETION

 

9

 

 

 

 

 

4.

 

THE BUSINESS

 

11

 

 

 

 

 

5.

 

MANAGEMENT

 

11

 

 

 

 

 

6.

 

ACCOUNTING AND ADMINISTRATION

 

13

 

 

 

 

 

7.

 

DIRECTORS

 

13

 

 

 

 

 

8.

 

TRANSFER OF SHARES

 

15

 

 

 

 

 

9.

 

WARRANTIES, REPRESENTATIONS AND INFORMATION OBLIGATIONS

 

15

 

 

 

 

 

10.

 

PAYMENT IN SHARES

 

18

 

 

 

 

 

11.

 

RESTRICTIONS

 

18

 

 

 

 

 

12.

 

IMPLEMENTATION

 

19

 

 

 

 

 

13.

 

LIQUIDATION PREFERENCE

 

20

 

 

 

 

 

14.

 

PFIC AND CFC

 

20

 

 

 

 

 

15.

 

EXIT

 

22

 

 

 

 

 

16.

 

WPTE PUT OPTION

 

23

 

 

 

 

 

17.

 

COSTS

 

24

 

 

 

 

 

18.

 

ANNOUNCEMENTS AND CONFIDENTIALITY

 

24

 

 

 

 

 

19.

 

TERMINATION

 

24

 

 

 

 

 

20.

 

PROVISIONS RELATING TO THIS AGREEMENT

 

25

 

 

 

 

 

21.

 

NOTICES

 

26

 

 

 

 

 

22.

 

GOVERNING LAW AND JURISDICTION

 

26

 

 

 

 

 

SCHEDULE 1 THE EXISTING SHAREHOLDERS

 

28

 

 

 

 

 

SCHEDULE 2 DETAILS OF THE COMPANY AND SUBSIDIARY

 

30

 


--------------------------------------------------------------------------------




 

SCHEDULE 3 PART A – CONSENT MATTERS

 

31

 

 

 

 

 

SCHEDULE 3 PART B - MATTERS WHICH THE COMPANY CANNOT UNDERTAKE WITHOUT THE
CONSENT OF A BVP DIRECTOR

 

33

 

 

 

 

 

SCHEDULE 4 RESOLUTION

 

34

 

 

 

 

 

SCHEDULE 5 WARRANTIES

 

35

 

 

 

 

 

SCHEDULE 6 CAPITALISATION TABLE OF THE COMPANY IMMEDIATELY AFTER COMPLETION

 

48

 

 

Agreed Form Documents:

Articles

Registration Rights Agreement

Service Agreement

Partnership Contract

Management Rights Letter

Indemnification Agreement

Code of Conduct


--------------------------------------------------------------------------------


THIS AGREEMENT is executed and delivered as a deed and is made on 31 July 2006

BETWEEN:

(1)                                  3G SCENE LIMITED, (registered number
04126153) a private company limited by shares organised under the laws of
England and Wales, whose registered office is at 42-46 High Street, Esher,
Surrey KT10 9QY (the “Company”);

(2)                                  BESSEMER VENTURE PARTNERS VI, L.P., a
limited partnership, acting by its general partner, Deer VI & Co. LLC, whose
principal place of business is 1865 Palmer Avenue, Suite 104, Larchmont, NY
10538;

BESSEMER VENTURE PARTNERS VI INSTITUTIONAL, L.P., a limited partnership, acting
by its general partner, Deer VI & Co. LLC, whose principal place of business is
1865 Palmer Avenue, Suite 104, Larchmont, NY 10538;

BESSEMER VENTURE PARTNERS CO-INVESTMENT L.P., a limited partnership, acting by
its general partner, Deer VI & Co. LLC, whose principal place of business is
1865 Palmer Avenue, Suite 104, Larchmont, NY 10538;

(together “BVP”);

(3)                                  WPT ENTERPRISES, INC of 5700 Wilshire
Blvd., Suite #350, Los Angeles, CA 90036, USA (“WPTE”);

(4)                                  PETER KARSTEN of St. Crispin, The Friary,
Old Windsor SL4 2NS (the “Founder”); and

(5)                                  Those persons, not being the Founder, whose
names and addresses are listed in Schedule 1 (the “Existing Shareholders”).

WHEREAS:

(A)                              The Company is a private company limited by
shares organised under the laws of England and Wales, further details of which
are set out in Schedule 2.  The Founder and the Existing Shareholders are the
legal and beneficial owners of the entire issued share capital of the Company. 
The Company was re-registered as a limited company having formerly been a public
limited company on 6 July 2006.

(B)                                The authorised share capital of the Company
is £341,798.55, divided into 34,179,855 Ordinary Shares of £0.01 each, of which
(i) 22,292,116 Ordinary Shares have been allotted and are fully paid up and are
held as set out in Schedule 1 (the “Existing Shares”) and (ii) a further
9,525,000 Ordinary Shares have been authorised and are intended for use in
relation to the Company’s Share Option Plan (as defined below).

(C)                                BVP has provided a loan of £250,000 to the
Company pursuant to the First Loan Note Instrument, and a loan of £500,000 to
the Company pursuant to the Second Loan Note Instrument.  BVP has agreed to
convert these loans into and the Investors (as defined below) have agreed to
subscribe for, and the Company has agreed to issue, the

1


--------------------------------------------------------------------------------




Investor Shares (as defined below), and the Company has agreed to give certain
representations and warranties to the Investors in connection therewith.

IT IS AGREED as follows:


1.                                       DEFINITIONS AND INTERPRETATION


1.1                                 IN THIS AGREEMENT, INCLUDING THE SCHEDULES
AND THE RECITALS:

“Accounts” means the audited financial statements of the Company for each of the
Company’s accounting reference periods (including in each case the directors’
and auditor’s reports);

“Articles” means the articles of association of the Company in the agreed form
to be adopted pursuant to the Resolution, as amended from time to time;

“Auditors” means the Company’s auditors from time to time;

“Board” means the board of directors of the Company from time to time;

“Books and Records” means all books and records relating to the Company and
includes, without limitation, all notices, correspondence, orders, inquiries,
drawings, plans, books of account and other documents and all computer disks or
tapes or other machine legible programs or other records;

“Business” means the business specified in clause 4 to be carried on by the
Company and the Subsidiary;

“Business Day” means a day (other than a Saturday, Sunday or public holiday) on
which clearing banks in the England and Wales are open for business;

“Business Information” means all information, know how and records (whether or
not confidential and in whatever form held and whether commercial, financial,
technical or otherwise) including (without limitation) all formulae, designs,
specifications, drawings, films, data, manuals and instructions and all customer
lists, sales information, business plans and forecasts, and all technical or
other expertise and all computer software and computer readable media and all
accounting and tax records, correspondence, orders and inquiries relating to the
relevant person or its business or affairs;

“Business Plan” means the five year indicative projection dated January 2006
relating to the Business, a copy of which is annexed to this Agreement;

“BVP Directors” the directors nominated by BVP pursuant to clause 7.2;

“CFC” means a “Controlled Foreign Corporation” as such expression is defined in
the Code;

“Code” means the US Internal Revenue Code of 1986, as amended from time to time
(or any successor thereto);

2


--------------------------------------------------------------------------------




“Code of Conduct” means the code of conduct of the Company in relation to gaming
matters, in the agreed form;

“Companies Act” means the Companies Act 1985 (as amended);

“Completion” means the parties’ performance of their obligations under clause 3;

“Connected Person” means, in respect of any person:


(A)                                  ANY PERSON CONNECTED WITH SUCH PERSON (AND
“CONNECTED WITH” BEARS THE MEANING SET OUT IN SECTION 839 OF INCOME AND
CORPORATION TAXES ACT 1988 (“ICTA”); AND/OR


(B)                                 ANY COMPANY UNDER THE CONTROL OF SUCH PERSON
(AND “CONTROL” BEARS THE MEANING SET OUT IN SECTION 840 OF ICTA); AND/OR


(C)                                  ANY ASSOCIATED COMPANY OF SUCH PERSON (AND
“ASSOCIATED COMPANY” BEARS THE MEANING SET OUT IN SECTION 416 OF ICTA);

“Directors” means all of the directors of the Company;

“Disclosed” means fairly disclosed to the Investors in a Disclosure Letter with
sufficient explanation and detail to identify clearly the nature, scope and
implications of the matter disclosed;

“Disclosure Letter” means a letter of the same date as this agreement addressed
by the Warrantors to the Investors and disclosing certain matters in relation to
the Warranties;

“Existing Shares” means all the Ordinary Shares in issue immediately before
Completion;

“Exit” has the meaning ascribed to it in clause 17.1;

“Fair Market Price” means the price per Share agreed between the Investors and
the Company or the Investors and the Founder (as the case may be), or failing
agreement, as determined and certified by the Auditors.  For the purposes of
determining the Fair Market Price, the Auditors shall assume that the Company
will continue as a going concern and that the sale of Shares is as between a
willing vendor and a willing purchaser;

“First Loan Note Instrument” means the loan note instrument dated 27 March 2006
constituting up to £250,000 redeemable convertible loan notes;

“Gaming Legislation” means any laws, orders, regulations, instruments, and any
other subordinate legislation of whatsoever nature and in whatsoever
jurisdiction which affect the gaming business that the Company currently carried
on over the internet or through a mobile or cellular telephone or other form of
communication and through its Gaming Websites;

3


--------------------------------------------------------------------------------




“Gaming Websites” means any website of the Company used for the purposes of
offering persons the facility to gamble over the internet or through a mobile or
cellular telephone or other form of communication;

“Indemnification Agreements” means the indemnification agreements in the agreed
form, indemnifying the BVP Directors from liabilities incurred as directors of
the Company;

“Intellectual Property” means domain names, patents, trade marks, service marks,
rights in designs, trade names, copyrights, rights in any drawings, designs,
plans, specifications, manuals, computer software and computer data, films and
trade secrets, specifications in respect of product components, test inspection
and packaging specifications and any Business Information, whether or not any of
these is registered and including applications for any such right, matter or
thing or registration thereof and any right under licences or consents in
relation to any such right, matter or thing and all rights or forms of
protection of a similar nature or having equivalent or similar effect to any of
these which may subsist anywhere in the world and all other information
necessary for the technical exploitation of any of the same, and “Intellectual
Property Rights” shall be construed accordingly;

“Investors” means BVP, WPTE and any other person who has adhered to the
Shareholders’ Agreement as an Investor;

“Investor Majority” means the holders of a majority of the Preference Shares
held by the Investors;

“Investor Shares” means up to 32,696,595 Preference Shares to be subscribed at
the Preference Issue Price by the Investors pursuant to clause 2 comprising in
aggregate (on a fully converted and diluted basis) 59.5% of the issued Shares of
the Company immediately following Completion;

“Know How” means any skills, knowledge, experience, technical information or
techniques or whatsoever nature utilised or gained by the relevant person in the
course of its business;

“Last Accounts” means the draft financial statements of the Company as at, and
for the accounting reference period ended on, the Last Accounts Date (including
the directors’ report);

“Last Accounts Date” means 31 March 2006;

“Liquidation Event” means a liquidation, dissolution, winding up, sale of all or
substantially all of the assets of the Company, a merger or sale of Shares of
the Company in which 50% or more of the outstanding voting rights conferred by
the issued share capital are transferred or a reorganisation (other than one in
which the holders of issued shares of the Company prior to such event continue
to hold in excess of 50% of the total voting rights conferred by the issued
share capital of the surviving entity) or an exclusive, irrevocable licensing of
all or substantially all of the Company’s Intellectual Property to a third
party;

4


--------------------------------------------------------------------------------




“Listing” means the closing of an underwritten public offering by the Company of
all or part of the share capital of the Company (or any depository receipts
representing such share capital) whereby the Ordinary Shares (and shares derived
therefrom) are admitted to trading on the Official List or the Alternative
Investment Market of the Stock Exchange, the New York Stock Exchange, NASDAQ, or
a listing or quotation on another recognised stock exchange in compliance with
applicable laws and regulations;

“Loan Note Instruments” means the First Loan Note Instrument and the Second Loan
Note Instrument;

“Major Investors” means investors, not being competitors to the Company, holding
at least 5,000,000 Preference Shares, or the equivalent number thereof having
adjusted for consolidations, stock split, bonus issues or equivalent
reorganisations following the date of this Agreement;

“Management Rights Letter” means the management rights letter to be entered into
between the Company and the Investors in the agreed form;

“Ordinary Director” the director nominated by the holders of Ordinary Shares
pursuant to clause 7.3;

“Ordinary Shares” means ordinary shares of £0.01 each in the capital of the
Company having the rights set out in the Articles;

“Partnership Contract” means a licensing and partnership contract to be entered
into between the Company and WPTE in the agreed form;

“PFIC” means a “Passive Foreign Investment Company” as such expression is
defined in Section 1297 of the Code;

“Preference Issue Price” means £0.22877 per Preference Share (as adjusted for
share consolidations and sub-divisions);

“Preference Shares” means cumulative, redeemable preference shares of £0.01 each
in the capital of the Company having the rights set out in the Articles;

“QEF Election” means a “Qualifying Election Fund” election made by BVP pursuant
to section 1295 of the Code;

“Qualified Public Offering” means a Listing in circumstances where the value of
the equity share capital of the Company issued upon the Listing exceeds
£15,000,000 and where the price per Share into which the Preference Shares
convert is at least five times the Preference Issue Price;

“Registration Rights Agreement” means the registration rights agreement to be
entered into between the Company and the Investors in the agreed form;

“Resolutions” means the special resolutions in the form of Schedule 4 to be
passed at Completion inter alia to adopt the Articles and allot the Investor
Shares;

5


--------------------------------------------------------------------------------




“Second Loan Note Instrument” means the loan note instrument dated 30 April 2006
constituting up to £500,000 redeemable convertible loan notes;

“Security Interest” means any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, encumbrance, assignment, trust arrangement, title
retention or other security interest or other arrangement of any kind having the
effect of conferring security;

“Service Agreement” means the agreement between the Company and the Founder in
the agreed form;

“Share Option Plan” means the pool of 9,525,000 Ordinary Shares reserved for
employees and consultants of the Company;

“Shares” means the Ordinary Shares and the Preference Shares together;

“Shareholders” means the registered shareholders of the Company from time to
time;

“Stock Exchange” means the London Stock Exchange plc;

“Subpart F Income” bears the meaning set out in section 952 of the Code;

“Tax” or “Taxation” means and includes all forms of taxation and statutory,
governmental, supra-governmental, state, principal, local governmental or
municipal impositions, duties, contributions and levies, in each case wherever
imposed and all penalties, charges, costs and interest relating thereto and
without limitation all employment taxes and any deductions or withholdings of
any sort;

“Warranties” means the representations and warranties set out in Schedule 5 and
given pursuant to clause 9.1;

“Warrantors” means the Company and the Founder.


1.2                                 CONSTRUCTION OF CERTAIN TERMS.  IN THIS
AGREEMENT, INCLUDING THE SCHEDULES AND RECITALS:

“agreement” includes any commitment or arrangement, and references to being
party to an agreement or having agreed to anything shall be construed
accordingly;

“agreed form” in relation to a document, means in a form signed or initialled
for the purpose of identification by or on behalf of the parties to this
Agreement;

“asset” includes every kind of property, asset, interest or right, including any
present, future or contingent right to any revenues or other payment;

“Company”, in Clauses 3.6, 4, 5, 6, 11, 12 and 14 and Schedule 3 includes the
Company and any subsidiary of the Company.  The Company shall procure the
compliance of any subsidiaries with the provisions set out therein;

“liability” includes every kind of debt or liability (present or future, certain
or contingent), whether incurred as principal or surety or otherwise;

6


--------------------------------------------------------------------------------




“successor” includes any person who is entitled (by assignment, novation, merger
or otherwise) to any other person’s rights under this Agreement or any other
document (or any interest in those rights) or who, as administrator, liquidator
or otherwise, is entitled to exercise those rights; and in particular references
to a successor include a person to whom those rights (or any interest in those
rights) are transferred or pass as a result of a merger, division,
reconstruction or other reorganisation of it or any other person;

“waiver” includes an agreement not to rely on or assert certain provisions or
rights during a specified period, until further notice or while or if specified
conditions are satisfied; and

“written” in relation to a notice, consent, demand or other communication under
this Agreement, or an amendment or waiver concerning it, includes any such
communication sent by e-mail or facsimile transmission and any other mode of
reproducing words in a legible and permanent form.


1.3                                 TERMS DEFINED IN THE COMPANIES ACT.  UNLESS
OTHERWISE SPECIFICALLY PROVIDED, TERMS USED IN THIS AGREEMENT AND DEFINED IN THE
COMPANIES ACT SHALL HAVE THE MEANINGS GIVEN TO THEM IN THAT ACT.


1.4                                 REFERENCE TO CLAUSES ETC.  REFERENCES TO
CLAUSES, SUB-CLAUSES, RECITALS AND SCHEDULES ARE TO CLAUSES AND SUB-CLAUSES OF,
AND RECITALS AND SCHEDULES TO, THIS AGREEMENT AND THE SCHEDULES FORM PART OF
THIS AGREEMENT AND SHALL HAVE THE SAME FORCE AND EFFECT AS IF EXPRESSLY SET OUT
IN THE BODY OF THIS AGREEMENT AND ANY REFERENCE TO THIS AGREEMENT SHALL INCLUDE
THE SCHEDULES.


1.5                                 SINGULAR, PLURAL AND GENDERS.  WORDS
IMPORTING THE SINGULAR INCLUDE THE PLURAL AND VICE VERSA AND WORDS IMPORTING A
GENDER INCLUDE EVERY GENDER.


1.6                                 HEADINGS.  HEADINGS ARE ONLY FOR CONVENIENCE
AND SHALL NOT AFFECT THE MEANING OF ANY PROVISIONS OF THIS AGREEMENT.


1.7                                 AUTHORITIES.  REFERENCES TO ANY PARTICULAR
GOVERNMENTAL, ADMINISTRATIVE OR OTHER AUTHORITY OR AGENCY SHALL INCLUDE
REFERENCES TO ANY EQUIVALENT OR SUBSTANTIALLY SIMILAR AUTHORITY OR AGENCY IN THE
COUNTRY IN WHICH THE RELEVANT PERSON IS INCORPORATED OR TRADING OR TAX RESIDENT
OR HAS PREVIOUSLY TRADED.


1.8                                 CONSTITUTIONAL DOCUMENTS.  REFERENCE TO THE
MEMORANDUM AND/OR ARTICLES OF ASSOCIATION OF A BODY CORPORATE OR UNINCORPORATED
INCLUDES, WHERE APPLICABLE, REFERENCE TO ITS CERTIFICATE OR ARTICLES OF
INCORPORATION, BY-LAWS AND/OR OTHER CONSTITUTIONAL DOCUMENTS.


1.9                                 AWARENESS.  WHERE ANY STATEMENT IS QUALIFIED
BY THE EXPRESSION “SO FAR AS THE WARRANTORS ARE AWARE” OR “TO THE BEST OF THE
SELLERS’ KNOWLEDGE, INFORMATION AND BELIEF” OR ANY EXPRESSION OF SIMILAR IMPORT,
THAT STATEMENT SHALL BE DEEMED TO INCLUDE AN ADDITIONAL STATEMENT THAT IT HAS
BEEN MADE AFTER ALL REASONABLE ENQUIRY.


1.10                           GENERAL WORDS.  THE EJUSDEM GENERIS RULE SHALL
NOT APPLY TO THIS AGREEMENT.

7


--------------------------------------------------------------------------------





1.11                           CONTRARY INTENTION.  CLAUSES 1.1 TO 1.10 APPLY
UNLESS A CONTRARY INTENTION APPEARS.


2.                                       SUBSCRIPTION FOR INVESTOR SHARES


2.1                                 SUBJECT TO CLAUSE 2.2, IN RELIANCE ON THE
ACCURACY OF THE WARRANTIES AND OTHER COVENANTS AND UNDERTAKINGS GIVEN BY THE
WARRANTORS IN THIS AGREEMENT BUT ACKNOWLEDGING THAT THE INVESTORS ARE NOT SO
RELYING ON ANY OTHER WARRANTY OR REPRESENTATIONS BY THE WARRANTORS, THE
INVESTORS AGREE TO SUBSCRIBE FOR THE NUMBER OF SHARES SET OUT BELOW AT THE
PREFERENCE ISSUE PRICE AND THE COMPANY AGREES TO ISSUE SUCH INVESTOR SHARES TO
THE INVESTORS FOR AN AGGREGATE PRICE OF £5,555,000.01 PAYABLE IN FULL AT
COMPLETION, UPON AND SUBJECT TO THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE ARTICLES:

Investor

 

No. of Preference
Shares

 

Total Subscription
(£)

 

Bessemer Venture Partners VI, L.P.

 

12,916,903

 

2,954,999.90

 

Bessemer Venture Partners VI Institutional L.P.

 

218,560

 

49,999.97

 

Bessemer Venture Partners Co-Investment L.P.

 

4,349,347

 

995,000.12

 

WPTE

 

6,747,220

 

1,555,000.02

 

TOTALS

 

24,232,030

 

5,555,000.01

 

 


2.2                                 THE AGGREGATE PREFERENCE ISSUE PRICE TO BE
PAID BY BVP IN ACCORDANCE WITH CLAUSE 2.1 SHALL BE SATISFIED AS TO £750,000 ON
CONVERSION OF THE NOTES ISSUED PURSUANT TO THE LOAN NOTE INSTRUMENT AND AS TO
£3,249,999.99 IN CASH.  IN RESPECT OF EACH OF THE BVP ENTITIES THE AMOUNT
SATISFIED ON CONVERSION OF THE NOTES ISSUED PURSUANT TO THE LOAN NOTE INSTRUMENT
AND THE AMOUNT PAYABLE IN CASH IS AS FOLLOWS:

BVP Entity

 

Loan Notes (£)

 

Cash Payable (£)

 

Bessemer Venture Partners VI, L.P.

 

554,064

 

2,400,935.90

 

Bessemer Venture Partners VI Institutional, L.P.

 

9,375

 

40,624.97

 

Bessemer Venture Partners Co-investment L.P.

 

186,561

 

808,439.12

 

TOTAL

 

750,000

 

3,249,999.99

 


2.3                                 THE PAYMENT OF PART OF THE PREFERENCE ISSUE
PRICE FROM THE CONVERSION OF THE NOTES ISSUED UNDER THE LOAN NOTE INSTRUMENT
SHALL SATISFY IN FULL THE OBLIGATION OF THE COMPANY UNDER THE LOAN NOTE
INSTRUMENT AND IMMEDIATELY FOLLOWING COMPLETION THE NOTES ISSUED PURSUANT TO THE
LOAN NOTE INSTRUMENT SHALL BE CANCELLED.


2.4                                 THE PARTIES HEREBY AGREE THAT A FURTHER
8,414,565 PREFERENCE SHARES BE MADE AVAILABLE FOR SUBSCRIPTION UNTIL 31 DECEMBER
2006 UPON THE SAME TERMS AND CONDITIONS AS THIS

8


--------------------------------------------------------------------------------





CLAUSE 2, PROVIDED THAT ANY SUBSCRIBERS FOR SUCH PREFERENCE SHARES SHALL BE
APPROVED BY AN INVESTOR MAJORITY AND THE BOARD AND SHALL ENTER INTO A DEED OF
ADHERENCE TO THIS AGREEMENT AS AN INVESTOR.


3.                                       COMPLETION


3.1                                 TIMING AND PLACE OF COMPLETION.  SUBJECT TO
THE PROVISIONS OF THIS AGREEMENT, COMPLETION SHALL TAKE PLACE AT SUCH PLACE AS
THE PARTIES MAY AGREE IMMEDIATELY AFTER THE EXECUTION OF THIS AGREEMENT (OR AT
SUCH OTHER PLACE AND TIME AS THE PARTIES MAY AGREE).


3.2                                 RESOLUTION OF MEMBERS.  AT COMPLETION, THE
FOUNDER AND EXISTING SHAREHOLDERS SHALL PROCURE THAT AN EXTRAORDINARY GENERAL
MEETING OF THE COMPANY IS HELD OR A WRITTEN RESOLUTION IS SIGNED BY ALL MEMBERS
IN WHICH:


(A)                                  THE RESOLUTIONS ARE PASSED;


(B)                                 THE DIRECTORS ARE AUTHORISED TO ALLOT AND
ISSUE THE INVESTOR SHARES; AND


(C)                                  ANY PRE-EMPTION RIGHTS OR ANY EQUIVALENT
PROVISIONS ARE DISAPPLIED IN RELATION TO THE COMPANY.


3.3                                 COMPLETION OBLIGATIONS.  FORTHWITH UPON THE
CONCLUSION OF THE EXTRAORDINARY GENERAL MEETING OR SIGNING OF THE RESOLUTIONS,
AS THE CASE MAY BE, REFERRED TO IN CLAUSE 3.2 ABOVE:


(A)                                  IN FULL RELIANCE ON THE ACCURACY OF THE
WARRANTIES AND OTHER COVENANTS AND UNDERTAKINGS ON THE PART OF THE WARRANTOR IN
THIS AGREEMENT, THE INVESTORS SHALL EACH SUBSCRIBE FOR THEIR RESPECTIVE INVESTOR
SHARES AT THE PREFERENCE ISSUE PRICE AND SHALL PROCURE THE PAYMENT OF AMOUNTS
THEN DUE IN CASH IN ACCORDANCE WITH CLAUSE 2 TO SUCH ACCOUNT OF THE COMPANY AS
THE COMPANY SHALL NOMINATE;


(B)                                 THE COMPANY WILL PROCURE THAT A MEETING OF
THE BOARD IS HELD AT WHICH (TO THE EXTENT THE SAME HAS NOT ALREADY BEEN DONE):

(I)                                     THERE ARE ALLOTTED, FULLY PAID, TO EACH
OF THE INVESTORS, THE INVESTOR SHARES SUBSCRIBED BY THEM PURSUANT TO CLAUSE
3.3(A), THE APPROPRIATE ENTRIES ARE MADE IN THE REGISTERS OF ALLOTMENTS AND
MEMBERS OF THE COMPANY AND THE RELEVANT SHARE CERTIFICATE(S) ARE ISSUED TO THE
INVESTORS;

(II)                                  RON ELWELL AND CHRISTOPHER FARMER ARE
APPOINTED AS DIRECTORS OF THE COMPANY AND SHALL BE DESIGNATED AS THE BVP
DIRECTORS IN ACCORDANCE WITH CLAUSE 7.2 AND ARTICLE 18.3 OF THE ARTICLES;

(III)                               RICHARD KARSTEN RESIGNS AS A DIRECTOR OF THE
COMPANY.


(C)                                  THE DIRECTORS SHALL DELIVER OR PROCURE THAT
THERE ARE DELIVERED TO EACH OF THE INVESTORS:

9


--------------------------------------------------------------------------------




(I)                                     EVIDENCE SATISFACTORY TO THE INVESTORS
THAT THE ACTIONS SPECIFIED IN CLAUSE 3.3(B) HAVE BEEN FULFILLED;

(II)                                  THE SERVICE AGREEMENT, DULY EXECUTED BY
THE FOUNDER AND THE COMPANY;

(III)                               THE REGISTRATION RIGHTS AGREEMENT, DULY
EXECUTED BY THE COMPANY;

(IV)                              THE MANAGEMENT RIGHTS LETTER, DULY EXECUTED BY
THE COMPANY;

(V)                                 THE INDEMNIFICATION AGREEMENTS, DULY
EXECUTED BY THE COMPANY;

(VI)                              THE PARTNERSHIP CONTRACT, DULY SIGNED BY THE
COMPANY AND WPTE;

(VII)                           LEGAL OPINIONS FROM COMPANY COUNSEL AS TO
CORPORATE AND REGULATORY MATTERS.


3.4                                 WAIVER OF PRE-EMPTION RIGHTS.  EACH PARTY
HEREBY GIVES ANY WAIVER OF ANY PRE-EMPTION OR OTHER RIGHT, AND ANY CONSENT,
WHICH MAY BE NECESSARY UNDER THE ARTICLES OR OTHERWISE IN CONNECTION WITH THE
MATTERS CONTEMPLATED BY THIS AGREEMENT, AND THE FOUNDER AND THE EXISTING
SHAREHOLDERS SHALL AT COMPLETION PASS (OR ENSURE SO FAR AS WITHIN THEIR POWER TO
DO SO THAT THERE IS PASSED) ANY RESOLUTION OF THE COMPANY WHICH MAY REASONABLY
BE REQUIRED FOR THE PURPOSE OF CARRYING ANY PROVISION OF THIS AGREEMENT INTO
EFFECT.


3.5                                 COMPLETION OBLIGATIONS NOT FULFILLED.  IF A
PARTY (OTHER THAN ANY OR ALL OF THE INVESTORS) FAILS, FOR ANY REASON, TO COMPLY
WITH ANY OBLIGATION UNDER THE FOREGOING PROVISIONS OF THIS CLAUSE 3, THE
INVESTORS MAY, AT THEIR OPTION:


(A)                                  BY WRITTEN NOTICE TO THE OTHER PARTIES
DEFER THE DATE FOR COMPLETION BY ONE OR MORE PERIODS NOT EXCEEDING 30 DAYS IN
AGGREGATE IN RESPECT OF ALL THE PARTIES’ OBLIGATIONS UNDER THIS CLAUSE 3 OR OF
THOSE OBLIGATIONS WHICH HAVE NOT BEEN COMPLIED WITH; OR


(B)                                 PROCEED TO COMPLETION SO FAR AS PRACTICABLE
(INCLUDING COMPLETING THE SUBSCRIPTION FOR, AND ISSUE OF, SOME OF THE INVESTOR
SHARES ONLY), BUT WITHOUT PREJUDICE TO ANY PARTY’S RIGHTS (WHETHER UNDER THIS
AGREEMENT OR THE GENERAL LAW) AS REGARDS THE OBLIGATIONS WITH WHICH THE
DEFAULTING PARTY HAS NOT COMPLIED; OR


(C)                                  SERVE A TERMINATION NOTICE ON THE OTHER
PARTIES, IN WHICH CASE THE PARTIES SHALL BE RELIEVED OF THEIR OBLIGATIONS UNDER
THIS AGREEMENT AND SHALL HAVE NO CLAIM AGAINST EACH OTHER IN CONNECTION
THEREWITH EXCEPT FOR ANY OBLIGATION OR CLAIM WHICH ANY PARTY MAY HAVE IN
CONNECTION WITH ANY ANTECEDENT BREACH BY ANY PARTY OF ANY PROVISION OF THIS
AGREEMENT AND ANY CONTINUING OBLIGATION OR CLAIM WHICH ANY PARTY MAY HAVE IN
CONNECTION WITH CLAUSE 19.


3.6                                 PURPOSE OF FUNDS.  THE COMPANY SHALL PROCURE
THAT MONIES RAISED FROM THE INVESTORS’ SUBSCRIPTION FOR THE INVESTOR SHARES WILL
BE USED FOR THE PURPOSES OF THE COMPANY’S WORKING CAPITAL REQUIREMENTS AND SUCH
OTHER MATTERS AS THE BOARD SHALL DECIDE.

10


--------------------------------------------------------------------------------





4.                                       THE BUSINESS

At all times during the continuance of this Agreement, the business of the
Company shall be the design and operation of software and products which enable
the Company and its distribution channels (such as mobile carriers) to offer
gaming services to their customers or such other business as may be agreed in
accordance with clause 5.1 and the Company’s memorandum of association.  The
Business shall be carried on at all times in the best interests of the Company.


5.                                       MANAGEMENT


5.1                                 BOARD; INVESTOR APPROVAL.  THE OVERALL
MANAGEMENT OF THE BUSINESS SHALL BE CARRIED OUT BY THE BOARD AND, TO THE EXTENT
PERMITTED BY LAW AND WITHOUT PREJUDICE TO ANY OTHER PROVISIONS OF THIS
AGREEMENT, EACH OF THE SHAREHOLDERS (OTHER THAN THE INVESTORS) AGREE TO EXERCISE
ALL VOTING RIGHTS AND POWERS OF CONTROL AVAILABLE TO HIM IN RELATION TO THE
COMPANY TO PROCURE THAT THE COMPANY SHALL NOT, TAKE OR AGREE TO TAKE ANY ACTION
REFERRED TO IN:


(A)                                  SCHEDULE 3 (PART A) EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF AN INVESTOR MAJORITY;


(B)                                 SCHEDULE 3 (PART B) EXCEPT WITH THE PRIOR
APPROVAL OF THE BOARD OR A COMMITTEE THEREOF, INCLUDING THE CONSENT OF A BVP
DIRECTOR.


5.2                                 AS A SEPARATE OBLIGATION, SEVERABLE FROM THE
OBLIGATIONS IN CLAUSE 5.1, AND TO THE EXTENT PERMITTED BY LAW, THE COMPANY
AGREES THAT EXCEPT WITH THE PRIOR WRITTEN CONSENT OF AN INVESTOR MAJORITY, IT
SHALL NOT EFFECT ANY OF THE MATTERS REFERRED TO IN SCHEDULE 3 (PART A) AND
EXCEPT WITH THE PRIOR APPROVAL OF THE BOARD OR A COMMITTEE THEREOF, INCLUDING
THE CONSENT OF A BVP DIRECTOR IT SHALL NOT EFFECT ANY OF THE MATTERS AT SCHEDULE
3 (PART B).


5.3                                 BOARD MEETINGS.  THE COMPANY SHALL PROCURE
INSOFAR AS IT IS ABLE THAT:


(A)                                  AN AGENDA OF THE BUSINESS TO BE CONDUCTED
AT EACH MEETING OF THE BOARD OR AT ANY MEETING OF A COMMITTEE OF THE BOARD SHALL
BE SENT BY OR ON BEHALF OF THE BOARD TO THE DIRECTORS NOT LESS THAN 14 DAYS
PRIOR TO THE DATE FIXED FOR ANY SUCH MEETING;


(B)                                 UNLESS OTHERWISE AGREED BY ALL MEMBERS OF
THE BOARD, BOARD MEETINGS SHALL OCCUR REGULARLY AND NOT LESS THAN ONCE IN EACH
CALENDAR MONTH;


(C)                                  THE BOARD GIVES PROPER AND ADEQUATE
CONSIDERATION AT ANY MEETING OF THE BOARD OR COMMITTEE OF THE BOARD TO ANY
MATTERS RAISED BY OR ON BEHALF OF ANY OF THE DIRECTORS; AND


(D)                                 AS SOON AS PRACTICABLE AFTER ANY MEETING OF
THE BOARD OR COMMITTEE OF THE BOARD A COPY OF THE MINUTES THEREOF BE SENT TO
EACH OF THE DIRECTORS.


5.4                                 COMPANY COMPLIANCE.  THE COMPANY AND THE
FOUNDER SHALL PROCURE INSOFAR AS EACH IS ABLE THAT THE COMPANY SHALL:

11


--------------------------------------------------------------------------------





(A)                                  CARRY ON AND CONDUCT ITS BUSINESS AND
AFFAIRS IN A PROPER AND EFFICIENT MANNER SO AS TO GENERATE MAXIMUM VALUE FOR
SHAREHOLDERS HAVING DUE REGARD FOR ALL APPLICABLE LEGAL REQUIREMENTS AND THE
PROVISIONS OF ITS MEMORANDUM OF ASSOCIATION, THE ARTICLES, ANY RESOLUTION OF THE
COMPANY AND THIS AGREEMENT;


(B)                                 TAKE ALL SUCH REASONABLE ACTION AS IS
NECESSARY TO PROTECT ITS INTELLECTUAL PROPERTY RIGHTS AND/OR OTHER PROPERTY AND
ASSETS (INCLUDING WITHOUT LIMITATION, REQUIRING EVERY EMPLOYEE AND CONSULTANT OF
THE COMPANY TO ENTER INTO A PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT AND
A NON-SOLICITATION AND NON-COMPETITION AGREEMENT IN THE FORM APPROVED BY A BVP
DIRECTOR);


(C)                                  OBTAIN AND MAINTAIN AT ALL TIMES IN FULL
FORCE AND EFFECT INSURANCE POLICIES WITH A REPUTABLE INSURANCE OFFICE COVERING
ALL ITS INSURABLE ASSETS AGAINST LOSS OR DAMAGE BY FIRE, INFESTATION AND OTHER
RISKS USUALLY INSURED AGAINST BY COMPANIES CARRYING ON BUSINESSES OF A SIMILAR
NATURE TO THE BUSINESS INCLUDING, INTER ALIA, PUBLIC AND EMPLOYEES’ LIABILITY,
PRODUCT LIABILITY AND THIRD PARTY INJURY, IN SUCH MANNER AND IN SUCH AMOUNTS AS
MAY BE CONSIDERED PRUDENT BY THE BOARD AND MAKE ANY CLAIMS THAT MAY ARISE
THEREUNDER;


(D)                                 WITHIN 60 DAYS OF COMPLETION, OBTAIN A LAY
PERSON LIFE ASSURANCE POLICY ON PETER KARSTEN IN THE AMOUNT OF AT LEAST £500,000
WITH THE COMPANY AND THE INVESTORS NAMED AS BENEFICIARIES;


(E)                                  NOTIFY EACH OF THE DIRECTORS PROMPTLY OF
ANY CIRCUMSTANCES OF WHICH IT MAY BECOME AWARE FROM TIME TO TIME WHICH MIGHT
REASONABLY BE EXPECTED TO GIVE RISE TO LEGAL PROCEEDINGS OF ANY NATURE AGAINST
THE COMPANY OR ITS OFFICERS OR EMPLOYEES;


(F)                                    TO TAKE SUCH COMMERCIALLY AND FINANCIALLY
VIABLE STEPS AS IT REASONABLY CONSIDERS NECESSARY TO PREVENT ANY PERSON BELOW
THE AGE OF 18 OR ANY PERSON WHO IS RESIDENT IN ANY JURISDICTION WHERE GAMBLING
OVER THE INTERNET OR VIA A MOBILE OR CELLULAR TELEPHONE OR VIA SOME OTHER FORM
OF COMMUNICATION IS PROHIBITED BY ANY APPLICABLE LAW (“PROHIBITED PERSON”) TO
ACCESS ANY GAMING PROVIDED BY THE COMPANY AND/OR THE SUBSIDIARY OVER THE
INTERNET OR VIA A MOBILE OR CELLULAR TELEPHONE OR VIA SOME OTHER FORM OF
COMMUNICATION (THE “PROHIBITED BUSINESS”);


(G)                                 TO TAKE SUCH COMMERCIALLY AND FINANCIALLY
VIABLE STEPS AS IT REASONABLY CONSIDERS NECESSARY TO PUT IN PLACE PROPER
PROCEDURES TO ENSURE THAT THE COMPANY DOES NOT ENTER INTO THE PROHIBITED
BUSINESS WHETHER INTENTIONALLY OR OTHERWISE.


5.5                                 OBSERVATION RIGHTS.  SO LONG AS WPTE HOLDS
AT LEAST 50% OF THE INVESTOR SHARES PURCHASED BY IT FROM THE COMPANY ON THE DATE
HEREOF AND SUBJECT TO THE PROVISIONS OF CLAUSE 11.1, THE PARTIES HERETO AGREE AS
FOLLOWS:


(A)                                  WPTE IS ENTITLED TO APPOINT AT ITS
DISCRETION FROM TIME TO TIME AN OBSERVER (THE “OBSERVER”) WHO MAY ATTEND ALL OF
THE MEETINGS OF THE BOARD OR ANY COMMITTEE THEREOF (SUCH RIGHT, AN “OBSERVATION
RIGHT”);

12


--------------------------------------------------------------------------------





(B)                                 THE OBSERVER WILL RECEIVE NOTICE OF ALL
MEETINGS OF THE BOARD AND ALL OTHER COMMUNICATIONS, MINUTES, INFORMATION,
FINANCIAL REPORTS AND MATERIALS FURNISHED FROM TIME TO TIME TO MEMBERS OF THE
BOARD, AS IF SUCH OBSERVER WAS A MEMBER OF THE BOARD, INCLUDING MATERIAL
DISTRIBUTED BEFORE, DURING AND AFTER MEETINGS OF THE BOARD;


(C)                                  THE OBSERVER MAY ATTEND THE BOARD MEETINGS
WITHOUT THE RIGHT TO VOTE AS A MEMBER OF THE BOARD OR ANY OTHER RIGHTS OR
OBLIGATIONS AND DUTIES OF A MEMBER OF THE BOARD. THE OBSERVATION RIGHTS GRANTED
PURSUANT TO THIS AGREEMENT SHALL TERMINATE UPON THE FIRST TO OCCUR OF (I) THE
DATE ON WHICH WPTE CEASES TO BE A HOLDER OF AT LEAST 50% OF THE NUMBER OF
INVESTOR SHARES PURCHASED BY WPTE AS OF TODAY’S DATE, OR (II) THE DATE OF WPTE’S
WRITTEN NOTICE TO THE COMPANY OF ITS TERMINATION OF ITS OBSERVATION RIGHTS.


6.                                       ACCOUNTING AND ADMINISTRATION


6.1                                 FINANCIAL INFORMATION.  THE COMPANY SHALL
DISTRIBUTE TO THE MAJOR INVESTORS AND THE BVP DIRECTORS:


(A)                                  ANNUAL, QUARTERLY, AND MONTHLY FINANCIAL
STATEMENTS, AND OTHER INFORMATION AS DETERMINED BY THE BOARD;


(B)                                 WITHIN 30 DAYS OF THE END OF EACH FISCAL
YEAR, A COMPREHENSIVE OPERATING BUDGET FORECASTING THE COMPANY’S REVENUES,
EXPENSES, AND CASH POSITION ON A MONTH-TO-MONTH BASIS FOR THE UPCOMING FISCAL
YEAR;


(C)                                  PROMPTLY FOLLOWING THE END OF EACH QUARTER
AN UP-TO-DATE CAPITALISATION TABLE; AND


(D)                                 SUCH OTHER INFORMATION READILY AVAILABLE TO
THE COMPANY AS A MAJOR INVESTOR AND/OR BVP DIRECTOR MAY FROM TIME TO TIME
REASONABLY REQUIRE.


6.2                                 INSPECTION OF BOOKS AND RECORDS.  EACH OF
THE MAJOR INVESTORS AND THEIR AUTHORISED REPRESENTATIVES SHALL HAVE THE RIGHT TO
INSPECT THE COMPANY’S PREMISES AND TO EXAMINE THE SEPARATE BOOKS AND RECORDS OF
THE COMPANY ON REASONABLE NOTICE DURING NORMAL BUSINESS HOURS AND SHALL HAVE THE
RIGHT (AT THEIR OWN EXPENSE) TO TAKE AWAY COPIES OF OR EXTRACTS FROM ALL SUCH
BOOKS AND RECORDS. THE COMPANY SHALL ALSO SUPPLY THE MAJOR INVESTORS WITH ALL
INFORMATION RELATING TO THE BUSINESS AFFAIRS AND FINANCIAL POSITION OF THE
COMPANY AS THE MAJOR INVESTORS MAY FROM TIME TO TIME REASONABLY REQUIRE.


6.3                                 AUDITED ACCOUNTS.  IF REQUESTED BY THE
BOARD, THE COMPANY SHALL PROCURE THAT ITS ANNUAL FINANCIAL STATEMENTS ARE
PREPARED IN US GAAP BY AN ACCOUNTING FIRM OF INTERNATIONAL STANDING.


7.                                       DIRECTORS


7.1                                 BOARD COMPOSITION.  THE MAXIMUM NUMBER OF
DIRECTORS OF THE COMPANY SHALL BE FIVE, COMPRISING OF:


(A)                                  TWO BVP DIRECTORS;

13


--------------------------------------------------------------------------------





(B)                                 THE FOUNDER;


(C)                                  THE ORDINARY DIRECTOR;


(D)                                 ONE OTHER PERSON MUTUALLY AGREEABLE TO THE
OTHER BOARD MEMBERS.


7.2                                 APPOINTMENT OF BVP DIRECTORS.  WHILST AND SO
LONG AS THIS AGREEMENT IS IN FORCE AND BVP AND/OR ITS AUTHORISED REPRESENTATIVES
HOLDS SHARE CAPITAL OF THE COMPANY, BVP SHALL BE ENTITLED TO APPOINT TWO PERSONS
TO THE BOARD (AND AS MEMBERS OF EACH AND ANY COMMITTEE OF THE BOARD) AS
NON-EXECUTIVE DIRECTORS AND TO REMOVE SUCH PERSONS (FOR WHATEVER REASON) AND
APPOINT OTHER PERSONS TO BE BVP DIRECTORS IN THEIR PLACE. ANY SUCH APPOINTMENT
OR REMOVAL OF A BVP DIRECTOR SHALL BE EFFECTED BY AN INSTRUMENT IN WRITING
SIGNED BY BVP OR ON ITS BEHALF BY A DULY AUTHORISED REPRESENTATIVE AND SHALL
TAKE EFFECT, SUBJECT TO THE PERSON SO NOMINATED SIGNING A CONSENT TO ACT, UPON
LODGEMENT AT THE REGISTERED OFFICE OF THE COMPANY.


7.3                                 APPOINTMENT OF ORDINARY DIRECTOR.  WHILST
AND SO LONG AS THIS AGREEMENT IS IN FORCE THE HOLDERS OF A SIMPLE MAJORITY OF
THE ISSUED ORDINARY SHARES FROM TIME TO TIME SHALL BE ENTITLED TO APPOINT ONE
PERSON TO THE BOARD AS A NON-EXECUTIVE DIRECTOR (SUCH DIRECTOR BEING AN ORDINARY
DIRECTOR), AND TO REMOVE SUCH PERSON (FOR WHATEVER REASON) AND APPOINT ANOTHER
PERSON TO BE AN ORDINARY DIRECTOR IN HIS PLACE. ANY SUCH APPOINTMENT OR REMOVAL
OF AN ORDINARY DIRECTOR SHALL BE EFFECTED BY AN INSTRUMENT IN WRITING SIGNED BY
SUCH HOLDERS OF ORDINARY SHARES AND SHALL TAKE EFFECT, SUBJECT TO THE PERSON SO
NOMINATED SIGNING A CONSENT TO ACT, UPON LODGEMENT AT THE REGISTERED OFFICE OF
THE COMPANY.


7.4                                 APPOINTMENT OF ALTERNATE DIRECTORS. 
NOTWITHSTANDING ANY PROVISION FROM TIME TO TIME OF THE ARTICLES, EACH BVP
DIRECTOR AND THE FOUNDER SHALL BE ENTITLED TO APPOINT ANY PERSON TO BE HIS
ALTERNATE DIRECTOR, SHALL NOT BE REQUIRED TO HOLD ANY SHARE QUALIFICATION, SHALL
NOT BE SUBJECT TO RETIREMENT BY ROTATION AND SHALL NOT BE REMOVED EXCEPT BY BVP
OR THE FOUNDER (AS THE CASE MAY BE) OR ON ITS BEHALF BY A DULY AUTHORISED
REPRESENTATIVE.  IN THE CASE OF THE FOUNDER, THE IDENTITY OF THE ALTERNATE
DIRECTOR SHALL BE AGREED IN ADVANCE WITH BVP.


7.5                                 DISCLOSURE OF INFORMATION.  EACH BVP
DIRECTOR (AND HIS ALTERNATE DIRECTOR) SHALL BE ENTITLED TO DISCLOSE TO BVP ANY
INFORMATION CONCERNING THE COMPANY OBTAINED BY VIRTUE OF SUCH OFFICE WITHOUT
VIOLATING ANY CONTRACTUAL, FIDUCIARY OR OTHER OBLIGATION INCLUDING, BUT NOT
LIMITED TO CLAUSE 11.1.


7.6                                 REIMBURSEMENT.  THE COMPANY WILL REIMBURSE
THE BVP DIRECTORS WITH THE REASONABLE COSTS AND OUT-OF-POCKET EXPENSES INCURRED
BY SUCH DIRECTORS IN RESPECT OF ATTENDING MEETINGS OF THE COMPANY OR CARRYING
OUT AUTHORISED BUSINESS ON BEHALF OF THE COMPANY.


7.7                                 INSURANCE.  WITHIN 60 DAYS FOLLOWING A
WRITTEN REQUEST BY A BVP DIRECTOR, THE COMPANY SHALL TAKE OUT AND MAINTAIN IN
FORCE FOR THE DURATION OF THE BVP DIRECTORS’ APPOINTMENT A POLICY OF INSURANCE
IN RESPECT OF EACH BVP DIRECTOR WITH A COMPANY AND IN AN AMOUNT SATISFACTORY TO
THE BOARD, INCLUDING THE BVP DIRECTORS.  ARRANGEMENTS SHALL BE MADE BY THE
COMPANY TO ENSURE THAT THIS PROVISION BINDS ITS ASSIGNEES AND SUCCESSORS.

14


--------------------------------------------------------------------------------





8.                                       TRANSFER OF SHARES


8.1                                 RESTRICTION ON SHARE TRANSFERS.  NO HOLDER
OF ORDINARY SHARES (OTHER THAN THE INVESTORS) SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INVESTORS, SELL, ASSIGN, TRANSFER, GIVE, DONATE, OR OTHERWISE
DISPOSE OR ENTER INTO ANY CONTRACT FOR DIFFERENCES, SWAP OR OTHER DERIVATIVE
TRANSACTION THAT CHANGES VALUE OR DETERMINES REFERENCE BY VALUE TO SHARES
(TOGETHER A “DISPOSAL”) OR GRANT A SECURITY INTEREST OVER ANY OF ITS SHARES IN
THE COMPANY OR ANY PORTION THEREOF OR ANY RIGHT OR INTEREST THEREIN NOW HELD OR
HEREAFTER ACQUIRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE ARTICLES
(INCLUDING, WITHOUT LIMITATION, THE RIGHTS OF PRE-EMPTION AND FIRST OFFER, AND
THE PROVISIONS RELATING TO TAG-ALONG, DRAG-ALONG AND SALE OF A CONTROLLING
INTEREST CONTAINED THEREIN) OR THIS AGREEMENT.


8.2                                 CONDITION PRECEDENT TO SHARE TRANSFERS. 
EXCEPT AS MAY OTHERWISE BE AGREED BY THE INVESTORS IN WRITING, IT IS A CONDITION
PRECEDENT TO ANY TRANSFER OF ANY SHARES TO A PERSON NOT ALREADY A PARTY TO THIS
AGREEMENT THAT SUCH PERSON AGREES IN WRITING IN A FORM REASONABLY SATISFACTORY
TO THE INVESTORS TO BE BOUND BY THE TERMS OF THIS AGREEMENT OR TO SUCH OF THE
TERMS OF THIS AGREEMENT AND OF ANY OTHER AGREEMENT ANCILLARY HERETO OR REFERRED
TO HEREIN AS BIND THE TRANSFEROR OF SUCH SHARES PRIOR TO SUCH TRANSFER BECOMING
EFFECTIVE.


8.3                                 EFFECT OF TRANSFER IN BREACH.  ANY TRANSFER
OR PURPORTED TRANSFER MADE OTHERWISE THAN IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT OR THE ARTICLES SHALL NOT BE REGISTERED ON THE BOOKS OF THE
COMPANY AND SHALL BE VOID AND OF NO EFFECT WHATSOEVER AS TO THE COMPANY.


9.                                       WARRANTIES, REPRESENTATIONS AND
INFORMATION OBLIGATIONS


9.1                                 GENERAL.  IN CONSIDERATION OF THE INVESTORS
AGREEING TO ENTER INTO THIS AGREEMENT AND TO SUBSCRIBE FOR THEIR INVESTOR
SHARES, EACH OF THE WARRANTORS JOINTLY AND SEVERALLY:


(A)                                  REPRESENTS AND WARRANTS TO THE INVESTORS
AND EACH OF THEM THAT EACH STATEMENT IN SCHEDULE 5 IS TRUE AND ACCURATE AND NOT
MISLEADING;


(B)                                 ACKNOWLEDGES THAT THE INVESTORS HAVE BEEN
INDUCED TO ENTER AND ARE ENTERING INTO THIS AGREEMENT ON THE BASIS OF AND IN
RELIANCE UPON THE ACCURACY OF THE WARRANTIES; AND


(C)                                  AGREES THAT THE INVESTORS AND EACH OF THEM
MAY RELY ON THE WARRANTIES AND ANY INFORMATION PROVIDED UNDER CLAUSE 9.3 TO THE
EXCLUSION OF ANY OTHER INFORMATION.


9.2                                 SEPARATE AND INDEPENDENT WARRANTIES.  EACH
WARRANTY SHALL BE CONSTRUED AS A SEPARATE AND INDEPENDENT WARRANTY AND SHALL NOT
BE GOVERNED, LIMITED OR RESTRICTED BY REFERENCE TO OR INFERENCE FROM ANY OTHER
TERMS OF THIS AGREEMENT OR ANY OTHER WARRANTY.  THE WARRANTIES SHALL SURVIVE THE
COMPLETION OF THIS AGREEMENT.


9.3                                 PROVISION OF INFORMATION.  THE COMPANY SHALL
PROMPTLY PROVIDE THE INVESTORS WITH ANY INFORMATION WHICH THE INVESTORS, ACTING
BY AN INVESTOR MAJORITY, MAY BY WRITTEN

15


--------------------------------------------------------------------------------





NOTICE REASONABLY REQUEST IN RELATION TO ANY OF THE WARRANTIES BUT THIS ONLY
APPLIES TO INFORMATION WHICH IS (EITHER NOW OR AT THE DATE OF THIS REQUEST) IN
THE POSSESSION OF THE COMPANY OR WHICH THE COMPANY OR ITS PROFESSIONAL ADVISERS
CAN REASONABLY BE EXPECTED TO OBTAIN.


9.4                                 NO RESTRICTION OF RIGHTS.  NO PROVISION OF
THIS AGREEMENT SHALL OPERATE:


(A)                                  TO EXCLUDE, RESTRICT OR OTHERWISE IMPAIR
ANY RIGHT OR REMEDY (INCLUDING WITHOUT LIMITATION ANY RIGHT TO DAMAGES OR
RESCISSION AND EQUITABLE REMEDIES OF ALL KINDS) TO WHICH AN INVESTOR IS OR
BECOMES ENTITLED (OR, BUT FOR THE PROVISION IN QUESTION, WOULD BE OR BECOME
ENTITLED) BY VIRTUE OF LEGISLATION OR OTHERWISE UNDER THE GENERAL LAW APPLICABLE
IN ENGLAND; AND


(B)                                 TO EXCLUDE, RESTRICT OR OTHERWISE IMPAIR ANY
RIGHT TO RESCIND THIS AGREEMENT TO WHICH ANY INVESTOR BECOMES ENTITLED (OR, BUT
FOR THE PROVISION IN QUESTION, WOULD BECOME ENTITLED).


9.5                                 DEDUCTIONS/WITHHOLDINGS.  IF THE COMPANY IS
REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING FROM ANY PAYMENT DUE UNDER
THE TERMS OF THIS AGREEMENT IT SHALL DO SO AND THE SUM DUE FROM THE COMPANY IN
RESPECT OF SUCH PAYMENT SHALL BE INCREASED TO THE EXTENT NECESSARY TO ENSURE
THAT AFTER THE MAKING OF SUCH DEDUCTION OR WITHHOLDING THE INVESTORS RECEIVE AND
RETAIN (FREE OF ANY LIABILITY IN RESPECT OF ANY SUCH DEDUCTION OR WITHHOLDING) A
NET SUM EQUAL TO THE SUM THE INVESTORS WOULD HAVE RECEIVED AND RETAINED HAD NO
SUCH DEDUCTION OR WITHHOLDING BEEN REQUIRED TO BE MADE.


9.6                                 LIMITATIONS ON LIABILITY.  THE LIMITATIONS
SET OUT IN THIS CLAUSE 9.6 SHALL NOT APPLY TO A CLAIM UNDER THIS AGREEMENT
AGAINST THE WARRANTORS IN RESPECT OF A BREACH OF WARRANTY (A “CLAIM”) WHICH IS
(OR THE DELAY IN DISCOVERY OF WHICH IS) THE CONSEQUENCE OF FRAUD, OR DISHONESTY
ON THE PART OF THE WARRANTORS:


(A)                                  THE RIGHTS OF THE INVESTORS IN RESPECT OF
ANY CLAIM SHALL ONLY BE ENFORCEABLE IF THE INVESTORS GIVE WRITTEN NOTICE TO THE
WARRANTORS (GIVING SO FAR AS PRACTICABLE THE AMOUNT AND REASONABLE DETAILS OF
THE CLAIM) ON OR BEFORE THE DATE BEING SIX (6) MONTHS FROM THE DATE OF
COMPLETION AND SIGNING OF THE AUDIT FOR THE FINANCIAL YEAR ENDED 31 MARCH 2007.


(B)                                 THE WARRANTORS SHALL NOT BE LIABLE IN
RESPECT OF ANY CLAIM UNDER THE WARRANTIES UNLESS THE TOTAL CUMULATIVE LIABILITY
OF THE WARRANTORS IN RESPECT OF ALL SUCH CLAIMS EXCEEDS £25,000 (IN WHICH EVENT
THE WARRANTORS SHALL BE LIABLE FOR THE WHOLE OF SUCH LIABILITY AND NOT MERELY
FOR THE EXCESS).


(C)                                  WHERE THERE HAVE BEEN BREACHES OF THE
WARRANTIES THEN THE INVESTORS SHALL NOT BE ENTITLED TO RECOVER FROM ANY
WARRANTOR UNDER THE WARRANTIES IN RESPECT OF ALL SUCH BREACHES MORE THAN:

(I)                                     IN RESPECT OF THE FOUNDER, A TOTAL OF 1
X HIS COMPENSATION RECEIVED FROM THE COMPANY IN THE YEAR FOLLOWING COMPLETION;

(II)                                  IN RESPECT OF THE COMPANY, A TOTAL SUM
EQUAL TO THE AGGREGATE PREFERENCE ISSUE PRICE PAID FOR THE INVESTOR SHARES.

16


--------------------------------------------------------------------------------





(D)                                 THE INVESTORS SHALL NOT BE ENTITLED TO
RECOVER FROM THE WARRANTORS UNDER THE WARRANTIES MORE THAN ONCE IN RESPECT OF
THE SAME DAMAGE SUFFERED.


(E)                                  THE WARRANTORS SHALL BE UNDER NO LIABILITY
UNDER THE WARRANTIES IN RESPECT OF ANY MATTER TO THE EXTENT THAT THE MATTER OR
CIRCUMSTANCE GIVING RISE TO SUCH LIABILITY WAS DISCLOSED.


(F)                                    IF ANY CLAIM AGAINST THE WARRANTORS IS
NOTIFIED TO THEM, THE WARRANTORS (OTHER THAN THE COMPANY) SHALL (SO FAR AS THEY
ARE ABLE) AFFORD AND PROCURE THAT THE COMPANY AFFORDS TO THE INVESTORS AND THEIR
ADVISERS ALL REASONABLE OPPORTUNITIES AND FACILITIES TO INSPECT ALL RELEVANT
BOOKS AND RECORDS AND TO TAKE COPIES OF THEM FOR THE PURPOSE OF ASCERTAINING THE
POSITION.


(G)                                 ANY CLAIM SHALL BE DEEMED TO BE WITHDRAWN
(IF IT HAS NOT BEEN PREVIOUSLY SATISFIED, SETTLED OR WITHDRAWN) UNLESS LEGAL
PROCEEDINGS IN RESPECT THEREOF HAVE BEEN COMMENCED WITHIN NINE MONTHS OF THE
GIVING OF WRITTEN NOTICE OF THE CLAIM.


(H)                                 THE WARRANTORS SHALL NOT BE LIABLE FOR ANY
CLAIM UNDER THE WARRANTIES TO THE EXTENT THAT IT ARISES, OR IS INCREASED OR
EXTENDED BY:

(I)                                     ANY CHANGE TO LEGISLATION, ANY INCREASE
IN RATES OF TAXATION OR ANY CHANGE IN THE PUBLISHED PRACTICE OF A REVENUE
AUTHORITY, IN EACH CASE MADE ON AND/OR AFTER THE DATE OF THIS AGREEMENT AND NOT
PUBLICLY KNOWN AT THE DATE OF THIS AGREEMENT;

(II)                                  ANY CHANGE IN THE ACCOUNTING REFERENCE
DATE OF THE COMPANY MADE ON AND/OR AFTER THE DATE OF THIS AGREEMENT TO THE
EXTENT NOT ENVISAGED OR TAKEN INTO ACCOUNT IN THE PREPARATION OF THE BUSINESS
PLAN; OR

(III)                               ANY CHANGE IN ANY ACCOUNTING POLICY OR
PRACTICE OF THE COMPANY MADE ON AND/OR AFTER THE DATE OF THIS AGREEMENT TO THE
EXTENT NOT ENVISAGED OR TAKEN INTO ACCOUNT IN THE PREPARATION OF THE BUSINESS
PLAN SAVE WHERE SUCH CHANGE IS REQUIRED TO CONFORM SUCH POLICY OR PRACTICE WITH
GENERALLY ACCEPTED POLICIES OR PRACTICES OR WHERE SUCH CHANGE IS NECESSARY TO
CORRECT AN IMPROPER POLICY OR PRACTICE.


(I)                                     THE WARRANTORS SHALL NOT BE LIABLE FOR
ANY CLAIM UNDER THE WARRANTIES TO THE EXTENT THAT THE FACT, MATTER, EVENT OR
CIRCUMSTANCE GIVING RISE TO SUCH CLAIM IS REMEDIABLE AND IS REMEDIED BY OR AT
THE EXPENSE OF THE WARRANTORS WITHIN THIRTY DAYS OF THE DATE ON WHICH WRITTEN
NOTICE OF SUCH CLAIM IS GIVEN TO THE WARRANTORS.


(J)                                     THE WARRANTORS SHALL NOT BE LIABLE IN
RESPECT OF ANY CLAIM UNDER THE WARRANTIES TO THE EXTENT THAT IT ARISES, OR IS
INCREASED OR EXTENDED BY:

(I)                                     ANY ACTION OR OMISSION TO TAKE ACTION BY
THE COMPANY OR ONE OF ITS SUBSIDIARIES TAKEN AT THE EXPRESS AND WRITTEN REQUEST
OF AN INVESTOR MAJORITY OR WITH THE CONSENT OF AN INVESTOR MAJORITY;

17


--------------------------------------------------------------------------------


(II)                                  ANY ACTION OR OMISSION TO TAKE ACTION
WHERE CONSENT OR AGREEMENT TO TAKE OR OMIT TO TAKE SUCH ACTION WAS REQUIRED
UNDER THE TERMS OF THIS AGREEMENT AND REQUESTED FROM THE INVESTORS AND/OR A BVP
DIRECTOR BUT REFUSED.


(K)                                  IF ANY CLAIM UNDER THE WARRANTIES SHALL
ARISE BY REASON OF SOME LIABILITY WHICH AT THE TIME THAT THE CLAIM IS NOTIFIED
TO THE WARRANTORS SHALL BE CONTINGENT ONLY, THEN THE WARRANTORS SHALL NOT BE
UNDER ANY OBLIGATION TO MAKE PAYMENT IN RESPECT THEREOF UNTIL SUCH TIME AS SUCH
CONTINGENT LIABILITY CEASES TO BE CONTINGENT AND BECOMES AN ACTUAL LIABILITY.


10.                                 PAYMENT IN SHARES


10.1                           WITHOUT PREJUDICE TO ANY REMEDIES AVAILABLE TO IT
BY STATUTE OR BY LAW, ANY INVESTOR MAY, IN RESPECT OF ANY CLAIM AGAINST THE
COMPANY OR THE FOUNDER FOR BREACH OF THE WARRANTIES WHICH IT HAS FAILED TO
SATISFY WITHIN 30 DAYS OF SUCH CLAIM FALLING DUE, REQUIRE THAT THE SAME BE
SATISFIED IN WHOLE OR IN PART BY THE ISSUE OR TRANSFER (AS THE CASE MAY BE) TO
THE INVESTOR CREDITED AS FULLY PAID UP (AT A SUBSCRIPTION PRICE EQUAL TO THE
FAIR MARKET PRICE THEREOF) OF FURTHER PREFERENCE SHARES IN THE COMPANY, OR IN
THE CASE OF TRANSFERS FROM THE FOUNDER, ORDINARY SHARES, HAVING A VALUE AS
NEARLY AS MAY BE TO THE AMOUNT TO BE THEREBY SATISFIED.  EACH OF THE
SHAREHOLDERS AND THE DIRECTORS SHALL DO ALL THINGS WITHIN THEIR CONTROL
NECESSARY TO PROCURE THE CREATION AND ISSUE OF ANY SHARES IN THE COMPANY TO BE
ISSUED PURSUANT TO THIS CLAUSE AND EACH OF THEM HEREBY IRREVOCABLY WAIVES AND
UNDERTAKES TO DO ALL THINGS WITHIN ITS POWER TO PROCURE THE WAIVER OF ALL
PRE-EMPTION OR ANY OTHER SIMILAR RIGHTS IN RELATION THERETO AND IN RELATION TO
ANY TRANSFERS OF SHARES BY THE FOUNDER.  THE SUBSCRIPTION PRICE FOR SUCH SHARES
OR CONSIDERATION FOR THE TRANSFER OF SUCH SHARES SHALL BE SATISFIED BY SETTING
OFF AND EXTINGUISHING THE LIABILITY OF THE COMPANY OR THE FOUNDER (AS THE CASE
MAY BE) TO THE INVESTORS THEREBY SATISFIED.


11.                                 RESTRICTIONS


11.1                           NON-DISCLOSURE OF BUSINESS INFORMATION.  WITHOUT
PREJUDICE TO ITS COMMON LAW DUTIES, AND NOTWITHSTANDING CLAUSE 7.5, NO PARTY TO
THIS AGREEMENT (OTHER THAN THE COMPANY) SHALL AT ANY TIME AFTER THE DATE OF THIS
AGREEMENT DISCLOSE OR MAKE AVAILABLE TO ANY PERSON OR USE FOR ANY PURPOSE OF
HIMSELF OR ANY OTHER PERSON ANY BUSINESS INFORMATION WHICH HAS BEEN, OR IS AFTER
THE DATE OF THIS AGREEMENT, DEVELOPED, APPLIED OR USED IN OR WHICH IN ANY WAY
RELATES TO ANY BUSINESS OR ACTIVITY OR AFFAIRS OF THE COMPANY OR ANY
SHAREHOLDER.


11.2                           PERMITTED DISCLOSURE OF BUSINESS INFORMATION. 
CLAUSE 11.1 DOES NOT APPLY TO ANY BUSINESS INFORMATION WHICH IS NOT CONFIDENTIAL
OR WHICH IS ALREADY IN THE PUBLIC DOMAIN OTHER THAN FOLLOWING A BREACH BY THE
DISCLOSING PARTY OF CLAUSE 11.1 OR WHICH IS DISCLOSED:


(A)                                  TO A COURT, GOVERNMENTAL, OFFICIAL OR
REGULATORY AUTHORITY OR TO INSPECTORS OR OTHERS AUTHORISED BY SUCH AN AUTHORITY
OR BY OR UNDER ANY LEGISLATION TO CARRY OUT ANY ENQUIRIES OR INVESTIGATION; OR

18


--------------------------------------------------------------------------------





(B)                                 TO THE EMPLOYEES OR PROFESSIONAL ADVISERS OF
ANY PARTY IF IT APPEARS NECESSARY OR REASONABLE FOR SUCH PERSONS TO OBTAIN THE
SAME FOR THE PURPOSE OF DISCHARGING THEIR RESPONSIBILITIES; OR


(C)                                  IN CONNECTION WITH ANY PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT,

provided always that the disclosing party shall use its best endeavours to
procure that any Business Information so disclosed is kept confidential by the
person to whom it is disclosed.


12.                                 COVENANT

The Company hereby covenants to BVP and WPTE that at all times following the
date of this Agreement, the Company shall conduct the Business in accordance
with (i) the Gaming Legislation and (ii) the Code of Conduct.


13.                                 INDEMNITIES


13.1                           IN THE EVENT THAT THE COMPANY BREACHES THE
COVENANT AT CLAUSE 12 OR THE WARRANTIES AT PARAGRAPH 16 OF SCHEDULE 5
(WARRANTIES), THE COMPANY SHALL, TO THE EXTENT LAWFUL, INDEMNIFY AND HOLD BVP
AND WPTE, THEIR AGENTS, AFFILIATES AND EMPLOYEES (EXCLUDING THE BVP DIRECTORS)
(TOGETHER, THE “INDEMNIFIED PERSONS”) HARMLESS AGAINST ALL LOSSES, LIABILITY,
DAMAGES, COSTS AND EXPENSES INCURRED BY THE INDEMNIFIED PERSONS RESULTING
DIRECTLY OR INDIRECTLY FROM SUCH BREACH (“LOSSES”); PROVIDED THAT, IN RELATION
TO A BREACH OF CLAUSE 12, CALCULATION OF LOSSES SHALL EXCLUDE ANY LOSSES
INCURRED BY BVP OR WPTE SOLELY AS A RESULT OF A REDUCTION IN THE VALUE OF BVP’S
OR WPTE’S SHAREHOLDING IN THE COMPANY ON ACCOUNT OF SUCH BREACH UNLESS THE
COMPANY MAY BE HELD LIABLE FOR SUCH LOSSES AS PROVIDED FOR IN CLAUSE 13.2 BELOW.


13.2                           THE COMPANY SHALL NOT HAVE ANY LIABILITY TO THE
INDEMNIFIED PERSONS WHETHER UNDER THE INDEMNITY IN CLAUSE 13.1 OR OTHERWISE FOR
ANY LOSSES INCURRED ON ACCOUNT OF A REDUCTION IN THE VALUE OF SUCH PERSON’S
SHAREHOLDING IN THE COMPANY, IF SUCH REDUCTION IS THE RESULT OF A BREACH OF THE
COVENANT AT CLAUSE 12 AND IF SUCH BREACH CAN BE SHOWN BY THE COMPANY TO HAVE
BEEN UNKNOWINGLY COMMITTED BY THE COMPANY AFTER: (1) ITS REASONABLE
INVESTIGATION OF THE GAMING LEGISLATION; (2) CONSULTATION WITH LEGAL COUNSEL;
AND (3) HAVING ENSURED THAT THE BUSINESS IS OPERATING IN COMPLIANCE WITH THE
CODE OF CONDUCT AND SUCH GAMING LEGISLATION AS IT WAS AWARE OF PURSUANT TO (1) -
(2) ABOVE.


13.3                           IF THE LAST ACCOUNTS CHANGE FROM THE DATE OF THIS
AGREEMENT TO THE DATE UPON WHICH THEY ARE FORMALLY SIGNED BY THE AUDITORS AND
SUCH CHANGE DISCLOSES A MATERIAL LIABILITY NOT DISCLOSED BY THE LAST ACCOUNTS AT
THE DATE OF THIS AGREEMENT, THE COMPANY SHALL INDEMNIFY THE INVESTORS FOR ANY
LOSSES INCURRED ON ACCOUNT OF A REDUCTION IN THE VALUE OF SUCH PERSON’S
SHAREHOLDING IN THE COMPANY AS A RESULT OF SUCH MATERIAL LIABILITY.


14.                                 IMPLEMENTATION


14.1                           EACH PARTY UNDERTAKES TO EACH OTHER THAT IT SHALL
(AND SHALL ENSURE THAT ANY NOMINEE FOR IT WILL), IN SO FAR AS IT IS ABLE,
EXECUTE ANY DEEDS OR DOCUMENTS AND EXERCISE OR WAIVE

19


--------------------------------------------------------------------------------





ANY RIGHTS AND GENERALLY TAKE ANY ACTION WHICH MAY BE NECESSARY FOR THIS
AGREEMENT OR THE ARTICLES TO BE CARRIED INTO EFFECT.


14.2                           IN THIS AGREEMENT, WHERE ANY ACTION IS REQUIRED
TO BE TAKEN, OR REFRAINED FROM BEING TAKEN, BY THE COMPANY, THE SHAREHOLDERS
(OTHER THAN THE INVESTORS) AND THE FOUNDER SHALL EXERCISE THEIR RESPECTIVE
RIGHTS (INCLUDING VOTING RIGHTS) AND POWERS AS A DIRECTOR OR SHAREHOLDER, AS THE
CASE MAY BE, TO ENSURE THAT SUCH ACTION IS TAKEN, OR IS REFRAINED FROM BEING
TAKEN, AS THE CASE MAY BE AND WHERE ANY VOTE IS REQUIRED BY LAW FOR ANY ACTION
REQUIRED OF THE COMPANY PURSUANT TO THIS AGREEMENT OR THE ARTICLES, IF THE
INVESTOR MAJORITY VOTE IN FAVOUR OF ANY SUCH ACTION THEN ALL THE SHAREHOLDERS
SHALL SO VOTE.


14.3                           THE PARTIES AGREE THAT UPON A MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY, A SPIN-OFF, A
CORPORATE REORGANISATION AFFECTING THE COMPANY OR A SIMILAR TRANSACTION
AFFECTING THE COMPANY’S ISSUED SHARE CAPITAL, ANY SHARES, SECURITIES OR OTHER
PROPERTY (INCLUDING CASH OR CASH EQUIVALENTS) THAT ARE BY REASON OF SUCH
TRANSACTION EXCHANGED FOR, OR DISTRIBUTED WITH RESPECT TO, ANY RESTRICTED SHARES
(AS DEFINED IN THE ARTICLES) SHALL IMMEDIATELY BE SUBJECT TO COMPULSORY TRANSFER
ON CESSATION OF EMPLOYMENT EQUIVALENT TO THE PROVISIONS OF ARTICLE 12 OF THE
ARTICLES AND EACH OF THE PARTIES UNDERTAKES TO EACH OTHER THAN IT SHALL (AND
SHALL ENSURE THAT ANY NOMINEE FOR IT WILL) EXECUTE ANY DEEDS OR DOCUMENTS
NECESSARY TO GIVE EFFECT TO THIS CLAUSE, INCLUDING ANY DEEDS AND DOCUMENTS
NECESSARY TO ENSURE THAT IN THE EVENT OF A MERGER OR CONSOLIDATION OF THE
COMPANY WITH OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE REORGANISATION, SUCH
COMPULSORY TRANSFER PROVISIONS MAY BE EXERCISED BY THE COMPANY’S SUCCESSOR OR
ACQUIRER ON EQUIVALENT TERMS TO THOSE CONTAINED IN THE ARTICLES.


15.                                 LIQUIDATION PREFERENCE


15.1                           THE PREFERENCE SHARES SHALL RANK SENIOR TO ALL
OTHER CLASSES OF SHARES FOR THE PURPOSES OF, INTER ALIA, A SALE, LIQUIDATION OR
WINDING UP.  SUCH “LIQUIDATION PREFERENCE” IS SET OUT IN THE ARTICLES AND THE
PARTIES TO THIS AGREEMENT HEREBY AGREE THAT THE ARTICLES SHALL NOT BE AMENDED IN
ANY MANNER THAT MAY PREJUDICE SUCH PREFERENCE WITHOUT THE PRIOR WRITTEN CONSENT
OF BVP.


16.                                 PFIC AND CFC


16.1                           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT OR THE ARTICLES TO THE CONTRARY AND WITHOUT PREJUDICE TO THE RIGHTS OF
BVP PURSUANT TO CLAUSE 5 AND ARTICLE 5.5 OF THE ARTICLES:


(A)                                  THE COMPANY SHALL NOT, AND THE FOUNDER
SHALL PROCURE THAT THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
BVP, ISSUE OR ALLOT ANY SHARES TO ANY PERSON IF FOLLOWING SUCH ISSUE OR
ALLOTMENT THE COMPANY, IN THE REASONABLE OPINION OF COUNSEL OR ACCOUNTANTS
APPOINTED BY BVP, WOULD BE A CFC WITH RESPECT TO THE SHARES HELD BY BVP;


(B)                                 NO LATER THAN TWO (2) MONTHS FOLLOWING THE
END OF EACH COMPANY TAXABLE YEAR, THE COMPANY SHALL PROVIDE THE FOLLOWING
INFORMATION TO BVP:  (I) THE COMPANY’S CAPITALISATION TABLE AS OF THE END OF THE
LAST DAY OF SUCH TAXABLE YEAR

20


--------------------------------------------------------------------------------





AND (II) A REPORT REGARDING THE COMPANY’S STATUS AS A CFC.  IN ADDITION, THE
COMPANY SHALL PROVIDE BVP WITH ACCESS TO SUCH OTHER COMPANY INFORMATION AS MAY
REASONABLY BE REQUIRED BY BVP TO DETERMINE THE COMPANY’S STATUS AS A CFC TO
DETERMINE WHETHER BVP IS REQUIRED TO REPORT ITS PRO RATA PORTION OF THE
COMPANY’S SUBPART F INCOME ON ITS UNITED STATES FEDERAL INCOME TAX RETURN, OR TO
ALLOW BVP TO OTHERWISE COMPLY WITH APPLICABLE UNITED STATES FEDERAL INCOME TAX
LAWS;


(C)                                  THE COMPANY SHALL MAKE DUE INQUIRY WITH ITS
TAX ADVISORS ON AT LEAST AN ANNUAL BASIS REGARDING ITS STATUS AS A CFC AND
REGARDING WHETHER ANY PORTION OF THE COMPANY’S INCOME IS SUBPART F INCOME.  IN
THE EVENT THAT THE COMPANY IS, IN THE REASONABLE OPINION OF THE COMPANY’S TAX
ADVISORS OR OF COUNSEL OR ACCOUNTANTS APPOINTED BY BVP, A CFC WITH RESPECT TO
THE SHARES HELD BY BVP, THE COMPANY SHALL AND THE FOUNDER SHALL PROCURE THAT THE
COMPANY SHALL USE REASONABLE ENDEAVOURS TO ENSURE THAT IT MINIMISES, TO THE
EXTENT PRACTICABLE, ANY SUBPART F INCOME;


(D)                                 THE COMPANY SHALL USE ITS REASONABLE
ENDEAVOURS TO AVOID BEING A PFIC.  THE COMPANY SHALL MAKE DUE INQUIRY WITH ITS
TAX ADVISORS ON AT LEAST AN ANNUAL BASIS REGARDING ITS STATUS AS A PFIC, AND IF
THE COMPANY IS INFORMED BY ITS TAX ADVISORS THAT IT HAS BECOME A PFIC, OR THAT
THERE IS A LIKELIHOOD OF THE COMPANY BEING CLASSIFIED AS A PFIC FOR ANY TAXABLE
YEAR, THE COMPANY SHALL PROMPTLY NOTIFY BVP OF SUCH STATUS OR RISK, AS THE CASE
MAY BE.  IN THE EVENT THAT BVP NOTIFIES THE COMPANY IN WRITING THAT IT HAS MADE
A QEF ELECTION, THE COMPANY SHALL AND THE FOUNDER SHALL PROCURE THAT THE COMPANY
SHALL:

(I)                                     AS SOON AS REASONABLY PRACTICABLE
FOLLOWING THE END OF EACH TAXABLE YEAR OF THE COMPANY (BUT IN NO EVENT LATER
THAN 90 DAYS FOLLOWING THE END OF EACH SUCH TAXABLE YEAR) PROVIDE TO BVP AN
ANNUAL PFIC INFORMATION STATEMENT; AND

(II)                                  DURING BUSINESS HOURS, PROVIDE ACCESS TO
BVP TO THE COMPANY’S BOOKS, RECORDS, DOCUMENTS, INFORMATION AND EMPLOYEES AS IS
REASONABLY REQUIRED BY BVP IN ORDER THAT IT MAY PREPARE AND FILE US FEDERAL
INCOME TAX RETURNS IN CONNECTION WITH SUCH QEF ELECTION;


(E)                                  THE COMPANY SHALL, AND THE FOUNDER SHALL
PROCURE THAT THE COMPANY SHALL, TAKE SUCH ACTION AS IS REASONABLY NECESSARY
INCLUDING, WITHOUT LIMITATION, MAKING AN ELECTION TO BE TREATED AS A CORPORATION
(FOR THE PURPOSES OF THE CODE) OR REFRAINING FROM MAKING AN ELECTION TO BE
TREATED AS A PARTNERSHIP (FOR THE PURPOSES OF THE CODE) AS MAY BE REASONABLY
REQUIRED BY BVP, ACTING ON THE ADVICE OF ITS COUNSEL OR ACCOUNTANTS, TO ENSURE
THAT THE COMPANY IS, AT ALL TIMES, TREATED AS A CORPORATION FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES; AND

the Company shall make due inquiry with its tax advisors on at least an annual
basis regarding whether BVP’s interest in the Company is subject to the
reporting requirements of either or both of Sections 6038 and 6038B of the Code
(and the Company shall duly inform BVP of the results of such determination),
and in the event that the Company’s tax advisors or BVP’s tax advisors determine
that BVP’s

21


--------------------------------------------------------------------------------




interest in Company is subject to such reporting requirements, Company agrees,
upon a request from BVP, to provide such information to BVP as may be necessary
to fulfil BVP’s obligations thereunder.


16.2                           IN ADDITION TO THE PREFERENTIAL DIVIDEND (AS
DEFINED IN THE ARTICLES) AND WITHOUT PREJUDICE TO THE ENTITLEMENT TO RECEIVE THE
PREFERENTIAL DIVIDEND IN ITS ENTIRETY, IF ANY MAJOR INVESTOR IS REQUIRED AS A
RESULT OF THE APPLICATION OF THE CFC RULES OR A QEF ELECTION TO THE COMPANY TO
INCLUDE ANY AMOUNT IN GROSS INCOME FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES, THE INVESTOR MAJORITY SHALL HAVE THE RIGHT TO REQUIRE THAT THE COMPANY
MAKES A CASH DISTRIBUTION SUFFICIENT TO COVER THE TAX LIABILITIES INCURRED BY
ANY SUCH MAJOR INVESTOR WITH RESPECT TO SUCH AMOUNT (PROVIDED THAT A PER-SHARE
DISTRIBUTION IS PAID TO ALL OTHER HOLDERS OF PREFERENCE SHARES IF REQUIRED BY
LAW IN AN AMOUNT WHICH IS THE MINIMUM REQUIRED BY LAW).


17.                                 EXIT


17.1                           PARTIES’ INTENTIONS.  IT IS THE INTENTION OF THE
PARTIES THAT THE BUSINESS BE DEVELOPED SO THAT WITHIN 4 YEARS OF COMPLETION THE
ENTIRE ISSUED SHARE CAPITAL OF THE COMPANY MAY BE EITHER SOLD TO A THIRD PARTY
OR ALL OR PART OF THE ISSUED SHARE CAPITAL BE SUBJECT OF A QUALIFIED PUBLIC
OFFERING (AN “EXIT”).


17.2                           CO-OPERATION.  IF IT IS PROPOSED BY THE INVESTORS
PURSUANT TO CLAUSE 17.1 TO SEEK AN EXIT, EACH OF THE PARTIES TO THIS AGREEMENT
SHALL:


(A)                                  GIVE SUCH CO-OPERATION AND ASSISTANCE AS
THE INVESTORS MAY REASONABLY REQUEST; AND


(B)                                 EXERCISE ALL SUCH RIGHTS AND POWERS AS THEY
MAY HAVE IN RELATION TO THE COMPANY WHETHER AS A DIRECTOR, SHAREHOLDER OR
OTHERWISE, SO AS TO PROCURE (SO FAR AS HE OR IT IS ABLE SO TO PROCURE) THAT AN
EXIT IS ACHIEVED IN ACCORDANCE WITH SUCH PROPOSAL.


17.3                           NO GIVING OF WARRANTIES.  THE FOUNDER
ACKNOWLEDGES THAT NONE OF THE INVESTORS NOR ANY BVP DIRECTOR INTEND TO GIVE ANY
WARRANTIES (EXCEPT AS TO TITLE TO ANY SHARES BENEFICIALLY OWNED BY THE INVESTOR)
OR ANY INDEMNITIES IN CONNECTION WITH AN EXIT.


17.4                           REGISTRATION RIGHTS.  EACH OF THE INVESTORS SHALL
BE ENTITLED TO THE REGISTRATION RIGHTS SET FORTH IN THE REGISTRATION RIGHTS
AGREEMENT.  ANY REGISTRATION RIGHTS PREVIOUSLY GRANTED TO ANY SHAREHOLDER ARE
HEREBY REVOKED AND SHALL BE REPLACED BY THE REGISTRATION RIGHTS SET OUT HEREIN. 
THE COMPANY WILL NOT GRANT REGISTRATION RIGHTS TO ANY OTHER SHAREHOLDER IN THE
COMPANY WITH RIGHTS SUPERIOR TO THOSE GRANTED TO THE HOLDERS OF PREFERENCE
SHARES WITHOUT THE PRIOR WRITTEN APPROVAL OF EACH OF THE INVESTORS.


17.5                           ON AN EXIT NO TRANSFERS OR SALES SHALL BE
PERMITTED DURING ANY LOCK-UP PERIOD REQUIRED BY THE UNDERWRITERS OR BROKERS IN
CONNECTION WITH THE EXIT.


17.6                           ON A LISTING, EACH PARTY HEREBY AGREES THAT THEY
SHALL NOT SELL OR OTHERWISE TRANSFER ANY INTEREST IN ANY SHARES OWNED BY THEM
IMMEDIATELY PRIOR TO THE DATE OF SUCH LISTING, FOR A PERIOD OF 180 DAYS
FOLLOWING THE DATE OF SUCH LISTING PROVIDED THAT THE DIRECTORS AND

22


--------------------------------------------------------------------------------





HOLDERS OF 1% OR MORE OF THE COMPANY’S FULLY-DILUTED SHARE CAPITAL AGREE AND
COMPLY WITH THE SAME RESTRICTION.  EACH PARTY FURTHER AGREES TO ENTER INTO A
LOCK-UP AGREEMENT WITH ANY UNDERWRITER, SPONSOR OR CORPORATE FINANCE ADVISER IN
THE TERMS HEREOF.


18.                                 WPTE PUT OPTION


18.1                           IN THE EVENT THAT (I) WPTE TERMINATES THE
PARTNERSHIP CONTRACT PURSUANT TO THE PROVISIONS OF CLAUSE 23.5 THEREOF, OR (II)
AFTER THE TERMINATION OF THE PARTNERSHIP CONTRACT FOR ANY REASON, WPTE’S BOARD
OF DIRECTORS REASONABLY DETERMINES THAT (A) WPTE’S OWNERSHIP OF THE SHARES, (B)
ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT, OR (C) AN AFFILIATION WITH
THE COMPANY OR INDIVIDUALS EMPLOYED BY THE COMPANY OR A PART OF THE COMPANY’S
NETWORK COULD JEOPARDISE ANY GAMING REGULATORY LICENSE OR PERMIT HELD OR APPLIED
FOR BY WPTE OR ITS PARENT COMPANY, LAKES ENTERTAINMENT, INC. (AND THE COMPANY
HAS FAILED TO CURE OR RECTIFY THE ISSUES OUTLINED ABOVE TO WPTE’S REASONABLE
SATISFACTION WITHIN 30 DAYS OF THE TERMINATION (THE “CURE PERIOD”)), THEN WPTE
SHALL HAVE THE RIGHT TO SERVE NOTICE ON THE COMPANY (“THE PUT NOTICE”) TO THE
EFFECT THAT EITHER (I) IT REQUIRES THE COMPANY TO REPURCHASE THE SHARES THEN
HELD BY IT (“THE WPTE SALE SHARES”) OR (II) IT WISHES TO TRANSFER THE WPTE SALE
SHARES TO A THIRD PARTY.  THE PUT NOTICE MUST BE GIVEN BY WPTE IN WRITING TO THE
COMPANY WITHIN 15 BUSINESS DAYS OF THE END OF THE CURE PERIOD IN ORDER TO BE
VALID.  THE PUT NOTICE MAY ONLY BE GIVEN IN RESPECT OF ALL THE SHARES THEN HELD
BY WPTE.


18.2                           IN THE EVENT THAT WPTE REQUIRES THE COMPANY TO
REPURCHASE THE WPTE SALE SHARES, THE COMPANY SHALL, TO THE EXTENT THAT IT IS
LAWFULLY ABLE TO DO SO, REPURCHASE THE WPTE SALE SHARES AT A PRICE PER SHARE
EQUAL TO THE LOWER OF THE FAIR MARKET PRICE (AS DETERMINED BY THE AUDITORS) OR
THE PREFERENCE ISSUE PRICE.  PROVIDED IT IS LAWFULLY ABLE TO DO SO, THE COMPANY
SHALL REPURCHASE THE WPTE SALE SHARES AND PAY THE CONSIDERATION THEREFOR WITHIN
15 BUSINESS DAYS OF THE DETERMINATION OF THE FAIR MARKET PRICE HEREUNDER.  IN
THE EVENT WPTE DISAGREES WITH THE AUDITOR’S DETERMINATION OF THE FAIR MARKET
PRICE, WPTE WILL SELECT AN AUDITOR AND BOTH WPTE’S AUDITOR AND THE AUDITORS WILL
MUTUALLY SELECT A THIRD INDEPENDENT AUDITOR (THE “INDEPENDENT AUDITOR”) WHICH
WILL DETERMINE THE FAIR MARKET PRICE.  THE INDEPENDENT AUDITOR’S DETERMINATION
OF THE FAIR MARKET PRICE SHALL BE BINDING ON THE PARTIES HERETO, BUT IN NO EVENT
WILL THE COMPANY BE REQUIRED TO PAY IN EXCESS OF THE PREFERENCE ISSUE PRICE
PURSUANT TO THIS CLAUSE 16.2.


18.3                           IN THE EVENT THAT WPTE WISHES TO SELL THE WPTE
SALE SHARES TO A THIRD PARTY, WPTE SHALL SPECIFY THE PRICE (“THE WPTE SALE
SHARES PRICE”) AT WHICH IT INTENDS TO SELL THE WPTE SALE SHARES IN THE PUT
NOTICE.  THE COMPANY SHALL WITHIN 15 BUSINESS DAYS OF RECEIPT OF THE PUT NOTICE
NOTIFY WPTE IN WRITING WHETHER THE FOUNDER AND/OR THE MAJOR INVESTORS (OTHER
THAN WPTE) ARE WILLING TO PURCHASE THE WPTE SALE SHARES AT THE WPTE SALE SHARES
PRICE.  IN THE EVENT THAT THE FOUNDER AND/OR THE MAJOR INVESTORS (OTHER THAN
WPTE) ARE SO WILLING, WPTE SHALL TRANSFER THE WPTE SALE SHARES TO SUCH
SHAREHOLDERS IN CONSIDERATION FOR THE WPTE SALE SHARES PRICE.  IN THE EVENT OF
COMPETITION, THE FOUNDER AND THE MAJOR INVESTORS (OTHER THAN WPTE) SHALL
PURCHASE THE WPTE SALE SHARES PRO-RATA TO THEIR SHAREHOLDINGS.  IN THE EVENT
THAT THE FOUNDER AND/OR THE MAJOR INVESTORS (OTHER THAN WPTE) PURCHASE THE WPTE
SALE SHARES, SUCH SHAREHOLDERS AGREE TO PAY (IN PROPORTION TO THE WPTE SALE
SHARES PURCHASED BY THEM) HALF OF THE REASONABLE EXPENSES OF THE THIRD PARTY
NAMED IN THE PUT NOTICE IN

23


--------------------------------------------------------------------------------





CONNECTION WITH ITS EVALUATION OF THE PURCHASE OF THE WPTE SALE SHARES, EXCEPT
TO THE EXTENT THAT WPTE WOULD NOT OTHERWISE BE RESPONSIBLE FOR SUCH EXPENSES. 
IN THE EVENT THAT SUCH SHAREHOLDERS ARE NOT WILLING TO PURCHASE SOME OR ALL OF
SUCH SHARES, WPTE MAY TRANSFER THE WPTE SALE SHARES TO THE THIRD PARTY NOMINATED
IN THE PUT NOTICE AT THE WPTE SALE SHARES PRICE BUT NOT OTHERWISE. THE PARTIES
AGREE AND ACKNOWLEDGE THAT THE RIGHT OF FIRST REFUSAL PROVISIONS CONTAINED IN
CLAUSE 8 OF THE COMPANY’S ARTICLES OF ASSOCIATION WILL NOT APPLY TO THE SALE OF
ANY WPTE SALE SHARES PURSUANT TO THIS CLAUSE 18.3.


19.                                 COSTS


19.1                           AT AND CONDITIONAL UPON COMPLETION, THE COMPANY
SHALL PAY THE REASONABLE LEGAL AND OTHER COSTS OF THE INVESTORS IN CONNECTION
WITH THE NEGOTIATION, PREPARATION AND EXCHANGE OF THIS AGREEMENT AND THE MATTERS
REFERRED TO HEREIN.


19.2                           THE COMPANY SHALL PAY TO THE INVESTORS ON DEMAND:


(A)                                  ALL COSTS AND EXPENSES (INCLUDING LEGAL,
ADMINISTRATIVE AND OUT-OF-POCKET EXPENSES AND ANY RELATED VALUE ADDED TAX)
REASONABLY AND PROPERLY INCURRED BY THE INVESTORS IN CONNECTION WITH THE
AMENDMENT OF THIS AGREEMENT; AND


(B)                                 ALL COSTS AND EXPENSES (INCLUDING LEGAL AND
OUT-OF-POCKET EXPENSES AND VALUER’S FEES AND ANY RELATED VALUE ADDED TAX)
REASONABLY AND PROPERLY INCURRED BY THE INVESTORS IN CONTEMPLATION OF, OR
OTHERWISE IN CONNECTION WITH, THE ENFORCEMENT OF ANY RIGHTS UNDER THIS
AGREEMENT.


20.                                 ANNOUNCEMENTS AND CONFIDENTIALITY


20.1                           AGREEMENT CONFIDENTIAL.  THE TERMS OF THIS
AGREEMENT AND ALL RELATED DOCUMENTS AND THE NEGOTIATIONS RELATING THERETO ARE
STRICTLY CONFIDENTIAL AND NO DISCLOSURE RELATING THERETO SHALL BE MADE OR ISSUED
BY OR ON BEHALF OF ANY PARTY TO THIS AGREEMENT TO ANY THIRD PARTY (OTHER THAN
ITS PROFESSIONAL ADVISERS OR BANKERS OR BY WPTE TO THE SECURITIES AND EXCHANGE
COMMISSION (THE “COMMISSION”) IN CONNECTION WITH ITS REQUIRED FILINGS WITH THE
COMMISSION) EXCEPT IN THE TERMS AND AT THE TIME AGREED BY THE PARTIES, BUT SUCH
AGREEMENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


20.2                           PERMITTED DISCLOSURES.  THE PROVISIONS OF CLAUSE
11.2 SHALL APPLY MUTATIS MUTANDIS IN RELATION TO THE OBLIGATIONS OF THE PARTIES
UNDER CLAUSE 20.


21.                                 TERMINATION


21.1                           EFFECT OF SHARE TRANSFER.  THIS AGREEMENT SHALL
(SUBJECT TO CLAUSES 11, 17.4, 18, 20 AND 21.2) CEASE TO BIND ANY PARTY HERETO
WHICH CEASES TO OWN ANY SHARES WITH EFFECT FROM THE DATE ON WHICH THE TRANSFEREE
OF THAT PARTY’S SHARES ASSUMES ALL OF THAT SHAREHOLDERS’ OBLIGATIONS UNDER THIS
AGREEMENT UNLESS IT IS AGREED BY THE PARTIES THAT SUCH ASSUMPTION IS
UNNECESSARY.


21.2                           CONTINUING EFFECT.  THE TERMS OF THIS AGREEMENT
SHALL, NOTWITHSTANDING ITS TERMINATION, CONTINUE TO BIND THE PARTIES HERETO
THEREAFTER TO SUCH EXTENT AND FOR SO

24


--------------------------------------------------------------------------------





LONG AS MAY BE NECESSARY TO GIVE EFFECT TO THE RIGHTS AND OBLIGATIONS EMBODIED
IN THIS AGREEMENT.


21.3                           TERMINATION OF AGREEMENT.  UPON THE COMPLETION OF
AN EXIT, THIS AGREEMENT SHALL TERMINATE BUT WITHOUT PREJUDICE TO CLAUSES 14.3,
17.4 AND 20 AND TO THE ACCRUED RIGHTS AND OBLIGATIONS OF ANY PARTY.


22.                                 PROVISIONS RELATING TO THIS AGREEMENT


22.1                           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER OF THIS
AGREEMENT AND SUPERSEDES ALL EARLIER AGREEMENTS OF ANY KIND REGARDING THE SAME
(INCLUDING THE TERM SHEET DATED 21 MARCH 2006 MADE BETWEEN THE PARTIES), ALL OF
WHICH ARE HEREBY TERMINATED AND SHALL CEASE TO HAVE EFFECT IN ALL RESPECTS, AND
THE PARTIES CONFIRM THAT THERE ARE NO COLLATERAL OR SUPPLEMENTAL AGREEMENTS
RELATING TO THIS AGREEMENT OTHER THAN THOSE (IF ANY) EXECUTED CONTEMPORANEOUSLY
WITH THIS AGREEMENT.


22.2                           ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING ON
AND ENURE FOR THE BENEFIT OF EACH PARTY’S SUCCESSORS AND ASSIGNS SAVE THAT ANY
PURPORTED ASSIGNMENT, CHARGE, TRANSFER OR OTHER DISPOSITION BY A PARTY OF THE
BENEFIT OF THIS AGREEMENT (OR ANY RELATED DOCUMENT) OR OF ANY OF ITS CLAIMS OR
RIGHTS (WHETHER TO DAMAGES OR OTHERWISE) OR OBLIGATIONS ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT (OR ANY RELATED DOCUMENT) WHICH IS MADE WITHOUT
THE OTHER PARTIES’ PRIOR WRITTEN CONSENT SHALL BE VOID FOR ALL PURPOSES.


22.3                           NO RIGHT OF SET-OFF.  SAVE AS PROVIDED IN CLAUSE
2 AND CLAUSE 10.1, NO PARTY SHALL BE ENTITLED TO SET OFF AGAINST ANY SUMS OWING
BY IT TO ANY OTHER PARTY OR ANY OF THEM UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY RELATED DOCUMENT ANY SUMS OWING BY SUCH OTHER PARTY TO IT UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED DOCUMENT.


22.4                           WAIVER OF THIS AGREEMENT.  IN ITS SOLE AND
ABSOLUTE DISCRETION, THE INVESTOR MAJORITY MAY WAIVE (IN WHOLE OR IN PART) ANY
PROVISION OF, OR ANY OF ITS RIGHTS UNDER, THIS AGREEMENT OR ANY RELATED
DOCUMENT, AND MAY DO SO UNCONDITIONALLY OR SUBJECT TO ANY TERMS WHICH IT THINKS
FIT.


22.5                           VARIATIONS, WAIVERS TO BE IN WRITING.  ANY
VARIATION OF THIS AGREEMENT, OR ANY WAIVER CONNECTED WITH THIS AGREEMENT, SHALL
BE VOID FOR ALL PURPOSES UNLESS:


(A)                                  IN THE CASE OF A VARIATION, IT IS AGREED TO
IN WRITING SIGNED BY OR ON BEHALF OF THE COMPANY AND THE INVESTOR MAJORITY
PROVIDED THAT IN THE EVENT SUCH VARIATION ADVERSELY AFFECTS THE OBLIGATIONS OR
RIGHTS OF THE FOUNDER IN A DIFFERENT MANNER FROM THE OTHER PARTIES, SUCH
VARIATION SHALL ALSO REQUIRE THE WRITTEN CONSENT OF THE FOUNDER; OR


(B)                                 IN THE CASE OF A WAIVER, IT IS SET OUT IN
WRITING SIGNED BY OR ON BEHALF OF THE PARTY GRANTING THE WAIVER.


22.6                           RIGHTS NOT AFFECTED BY COMPLETION.  WITHOUT
LIMITING THE GENERALITY OF CLAUSE 19.4, NO PARTY SHALL LOSE, OR BE PRECLUDED
(PERMANENTLY OR TEMPORARILY) FROM EXERCISING, ANY RIGHT OR REMEDY WHICH IS
CONFERRED ON IT BY THIS AGREEMENT OR ANY RIGHT OR REMEDY

25


--------------------------------------------------------------------------------





WHICH IT HAS IN CONNECTION WITH THIS AGREEMENT UNDER THE GENERAL LAW AS A RESULT
OF COMPLETION HAVING TAKEN PLACE OR OF ANY DELAY, ACQUIESCENCE OR LACK OF
DILIGENCE ON ITS PART IN SEEKING RELIEF OR BY ANY ACT OR COURSE OF CONDUCT BY IT
WHICH WOULD OTHERWISE IMPLY THAT IT WAS AFFIRMING THIS AGREEMENT (OR A RELATED
AGREEMENT) AFTER A BREACH BY ONE OR MORE OF THE OTHER PARTIES, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT OR REMEDY PRECLUDE THE EXERCISE OF ANY
OTHER RIGHT OR REMEDY.


22.7                           PROVISIONS OF AGREEMENT SEVERABLE.  IF ANY ONE OR
MORE OF THE PROVISIONS OF THIS AGREEMENT IS, OR BECOMES, INVALID, UNENFORCEABLE
OR ILLEGAL, THE VALIDITY, ENFORCEABILITY OR LEGALITY OF THE REMAINING PROVISIONS
SHALL NOT BE IMPAIRED.


22.8                           NO PARTNERSHIP.  NOTHING IN THIS AGREEMENT SHALL
CREATE A PARTNERSHIP BETWEEN THE PARTIES HERETO OR ANY OF THEM.


22.9                           SUPREMACY OF THIS AGREEMENT.  IF ANY OF THE
PROVISIONS OF THIS AGREEMENT ARE INCONSISTENT WITH OR IN CONFLICT WITH ANY OF
THE PROVISIONS OF THE ARTICLES THEN TO THE EXTENT OF ANY SUCH INCONSISTENCY OR
CONFLICT THE PROVISIONS OF THIS AGREEMENT SHALL PREVAIL AS BETWEEN THE PARTIES
AND THE SHAREHOLDERS SHALL USE THEIR POWERS AS SHAREHOLDER TO AMEND THE ARTICLES
AND SHALL NOT EXERCISE ANY RIGHTS CONFERRED ON THEM BY THE ARTICLES WHICH ARE OR
MAY BE INCONSISTENT OR IN CONFLICT WITH THIS AGREEMENT.


22.10                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS (INCLUDING FACSIMILE COPIES) WHICH, WHEN TAKEN TOGETHER
SHALL FORM THE SAME AGREEMENT.


23.                                 NOTICES


23.1                           ANY COMMUNICATION TO BE GIVEN IN CONNECTION WITH
THIS AGREEMENT SHALL BE IN WRITING IN ENGLISH AND SHALL EITHER BE DELIVERED BY
HAND OR SENT BY FIRST CLASS POST OR FAX TO ANY PARTY AT THE ADDRESS OF THAT
PARTY SHOWN ON PAGE 1 OF THIS AGREEMENT OR SUCH OTHER ADDRESS AS THE RECIPIENT
MAY NOTIFY TO THE OTHER PARTIES FOR SUCH PURPOSE.


23.2                           A COMMUNICATION SENT ACCORDING TO CLAUSE 23.1
SHALL BE DEEMED TO HAVE BEEN RECEIVED:


(A)                                  IF DELIVERED BY HAND, AT THE TIME OF
DELIVERY; OR


(B)                                 IF SENT BY PRE-PAID FIRST CLASS POST, ON THE
SECOND DAY AFTER POSTING; OR


(C)                                  IF SENT BY FAX, AT THE TIME OF COMPLETION
OF TRANSMISSION BY THE SENDER.

If, under the preceding provisions of this clause 23.2, a communication would
otherwise be deemed to have been received outside normal business hours in the
place of receipt, it shall be deemed to have been received at 9:30am on the next
Business Day in that place of receipt.


24.                                 GOVERNING LAW AND JURISDICTION


24.1                           THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF ENGLAND AND WALES.

26


--------------------------------------------------------------------------------





24.2                           THE PARTIES IRREVOCABLY AGREE THAT THE COURTS OF
ENGLAND AND WALES SHALL HAVE EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTE WHICH
MAY ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

27


--------------------------------------------------------------------------------




SCHEDULE 1

 

The Existing Shareholders

Member

 

Number of Ordinary Shares

 

 

 

 

 

Alan Dursham
137 Waldegrave Road
Teddington
Middlesex TW11 8LL

 

426,087

 

 

 

 

 

Justin Funnell
Mountfield
Wickhurst Road
Bayleys Hill
Sevenoaks

Kent TN14 6LY

 

426,087

 

 

 

 

 

Peter Olof Karsten
St. Crispin
The Friary
Old Windsor SL4 2NS

 

17,602,773

 

 

 

 

 

Gavin James McArdell
54 Handy Lane
Wokingham RG41 4ST

 

1,507,555

 

 

 

 

 

Richard Rydbeck
PL37, 13721 Parola
Finland

 

666,667

 

 

 

 

 

Julia Stead
Gloucester House
54 Richmond Hill
Richmond
Surrey TW10 6RQ

 

421,500

 

 

 

 

 

Paul Stead
Gloucester House
54 Richmond Hill
Richmond
Surrey TW10 6RQ

 

140,297

 

 

 

 

 

Simon Walker
4 Heathermount Drive
Crowthorne
Berkshire RG45 6HN

 

100,000

 

 

28


--------------------------------------------------------------------------------




 

Member

 

Number of Ordinary Shares

 

 

 

 

 

Peter Casey
188 Rathgar Road
Dublin 6
Ireland

 

166,666

 

 

 

 

 

Justin Glaister
46 Brook Hill
Woodstock
Oxfordshire
OX20

 

166,666

 

 

 

 

 

David Casey
188 Rathgar Road
Dublin 6
Ireland

 

555,555

 

 

 

 

 

Marion Wolfertshofer
Albrechtstrasse 35
80636 Munich
Germany

 

112,263

 

 

 

 

 

TOTAL

 

22,292,116

 

 

29


--------------------------------------------------------------------------------




SCHEDULE 2

Details of the Company

The Company

Registered Number:

04126153

Status:

private company limited by shares

Registered office:

42-46 High Street, Esher, Surrey KT10 9QY

Directors:

Karsten, Peter Olof

Karsten, Richard Peter Hugo

Secretary:

SLC Corporate Services Limited

 

 

Bankers and Bank Accounts:

HSBC Bank plc

 

 

Auditors:

BDO Stoy Hayward LLP

 

 

Authorised share capital:

£341,798.55 consisting of 34,179,855 ordinary shares of nominal value £0.01 each

Issued share capital:

£222,921.16 consisting of 22,292,116 ordinary shares of nominal value £0.01 each

 

30


--------------------------------------------------------------------------------




SCHEDULE 3

Part A – Consent Matters

1.                                       Permit or cause to be proposed any
alteration to its share capital (including any increase thereof or the creation
of any securities having rights, preferences or privileges senior to or on a par
with the Preference Shares) or the rights attaching to its shares or waive any
right to receive payment on any of its shares issued partly paid.

2.                                       Create, allot or issue any share or
loan capital or grant or agree to grant any warrants or options for the issue of
any share or loan capital or issue any securities convertible into shares,
except in accordance with this Agreement.

3.                                       Reduce of the amount standing to the
credit of the Company’s share premium account or capital redemption reserve
other than as expressly provided for in the Articles.

4.                                       Establish any employee incentive plan
or scheme other than contemplated in the Agreement.

5.                                       Permit or cause to be proposed any
amendment to its memorandum of association or the Articles.

6.                                       Pay a dividend on or repurchase of any
Shares or redeem any loan capital (excluding employee or consultant share
repurchases upon termination of employment or service at the lower of Fair
Market Value or cost or otherwise as approved by the Board including each BVP
Director, or as specifically provided in the Articles).

7.                                       Cease or propose to cease to carry on
the business of the Company or for it to be wound up, dissolved or liquidated
save where it is insolvent.

8.                                       Apply or permit its directors to apply
to petition to the Court for an administration order to be made in respect of
the Company.

9.                                       Factor any of its debts, or accept
credit (except in the normal course of trading within limits previously agreed
by the Investors).

10.                                 Increase or decrease the authorised number
of directors on the Board, or permit the appointment of any person as a
director, or remove any director other than pursuant to Clause 7.

11.                                 Approve any Liquidation Event or other
merger, liquidation, dissolution, reorganisation or acquisition of the Company
or sale of all or a substantial part of the business, undertaking or assets of
the Company.

12.                                 Incur any indebtedness (including
obligations under hire-purchase and leasing arrangements) in relation to any
item exceeding (or where obligations could exceed) £150,000 or items which in
aggregate exceed £150,000.

13.                                 Dispose of any asset of a capital nature
having a book or market value greater than £50,000.

31


--------------------------------------------------------------------------------




14.                                 Establish any new branch, agency, trading
establishment or business or close any such branch, agency, trading
establishment or business.

15.                                 Do any act or thing outside the ordinary
course of the business carried on by it.

16.                                 Make any change to:

(a)                                  its auditors;

(b)                                 its bankers or the terms of the mandate
given to such bankers in relation to its account(s);

(c)                                  its accounting reference date; or

(d)                                 the budget for any given financial year;

17.                                 Mortgage or charge or permit the creation of
or suffer to subsist any mortgage or fixed or floating charge, lien (other than
a lien arising by operation of law) or other encumbrance over the whole or any
part of its undertaking, property or assets.

18.                                 Conduct any litigation material to the
Company, save for the collection of debts arising in the ordinary course of the
business carried on by the Company.

19.                                 Take or agree to take any leasehold interest
in or licence over any real property.

20.                                 Enter into any transaction or make any
payment other than on an arm’s length basis for the benefit of the Company.

21.                                 Enter into or vary or take any action in
relation to or otherwise in connection with any unusual or onerous contract or
any other material or major or long term contract.

32


--------------------------------------------------------------------------------




SCHEDULE 3

Part B - Matters which the Company cannot undertake without the consent of a BVP
Director

A.                                   Make any loan or advance to, or own any
shares or other securities of, any subsidiary or other corporation, partnership,
or other entity unless it is wholly owned by the Company;

B.                                     Make any loan or advance to any person
(including any employee or Director), other than in the ordinary course of
business disclosed to the Board;

C.                                     Enter into or give or permit or suffer to
subsist any guarantee of or indemnity or contract of suretyship for or otherwise
commit itself in respect of the due payment of money or the performance of any
contract, engagement or obligation of any other person or body other than for
trade accounts of the Company or for a wholly owned subsidiary of the Company
arising in the ordinary course of business;

D.                                    Make any investment (including the
acquisition of any shares in the capital of any other company), other than
investments in prime commercial paper, money market funds or certificates of
deposit pursuant to a plan approved by the Board;

E.                                      Enter into or be a party to any
transaction with any Director or any person connected with such a Director;

F.                                      Engage, dismiss or change the
compensation of any employee, including approving the adoption or amendment of
any share option plans (including the Share Option Plan or any increase in the
number of shares reserved thereunder), or award compensation packages (or amend
any existing packages) in each case in excess of £100,000 per year;

G.                                     Provide for acceleration of vesting of
options or shares to employees on any condition, or issue equity securities to
one person representing in excess of 1% of the fully diluted share capital of
the Company (including pursuant to the Share Option Plan);

H.                                    Make any alterations to the nature or
scope of, or cease to carry on, the Business, make any material changes to the
jurisdiction where the Business is managed and controlled, or commence any new
business;

I.                                         Deal in any way (including the
acquisition or disposal, whether outright or by way of licence or otherwise
howsoever) with its Intellectual Property other than in the ordinary course of
business;

J.                                        Sell, lease or purchase any domain
names;

K.                                    Select a managing underwriter for the
Qualified Public Offering or financial advisor to the Company in connection with
a sale of the Company;

L.                                      Entering into the Prohibited Business.

33


--------------------------------------------------------------------------------


 

SCHEDULE 4

Resolution

3G SCENE LIMITED (Company)

(company number 4126153)

Written resolutions passed under Section 381A

of the Companies Act 1985.

We, the undersigned, being the members of the Company entitled to attend and
vote at general meetings of the Company, hereby resolve that the following
resolutions shall take effect as an special resolutions pursuant to and in
accordance with section 381A of the Companies Act 1985 (Act), a copy having been
delivered to the Company’s auditors before being delivered to the Company’s
members for signature.

Special Resolutions

(1)                                  That the articles of association produced
to the shareholders be adopted as the new articles of association of the company
in substitution for and to the exclusion of the existing articles of
association.

(2)                                  That the authorised share capital of the
company is increased from £341,798.55 (three hundred and forty one thousand
seven hundred and ninety eight pounds and fifty five pence) to £701,548.55
(seven hundred and one thousand five hundred and forty eight pounds and fifty
five pence) by creating 35,975,000 cumulative redeemable preference shares of
one pence each.

(3)                                  That the directors be and are hereby
generally and unconditionally authorised pursuant to section 80 of the Act to
allot relevant securities of the Company (within the meaning of section 80 of
the Act) up to the amount of the Company’s authorised but un-issued share
capital at the date of the passing of this resolution, such authority, unless
previously revoked or varied by the company in general meeting, to expire on the
fifth anniversary of the date of the passing of this resolution, except that the
directors may allot relevant securities pursuant to an offer or agreement made
before the expiry of the authority.

(4)                                  That the directors are authorised to allot
up to 35,974,997 cumulative redeemable preference shares of one pence each under
the authority conferred by resolution number 3, as if clause 4.1 of the
Company’s articles of association did not apply to the allotment, such power to
expire on 31 December 2006 or, if earlier, the date of the company’s next annual
general meeting.

34


--------------------------------------------------------------------------------




SCHEDULE 5

Warranties

1.                                       THE SHARES, ISSUES OF SHARES AND
DISTRIBUTIONS

1.1                                 Share capital.  The Existing Shares
constitute 100% of the issued and allotted share capital of the Company and are
fully paid and there is no Security Interest, option, conversion right, right to
acquire, or other adverse interest, right, equity, claim or potential claim of
any description on or over or affecting any of the Shares nor are there any
agreements or commitments to give or create any such encumbrance.

1.2                                 Percentage of Investor Shares.  The Investor
Shares will, when issued, on a fully converted and diluted basis, constitute
59.5% of the issued and allotted ordinary share capital of the Company.

1.3                                 Information true and complete.  The
information set out in Schedules 1 and 2 relating to the Existing Shareholders,
Founder, the Company and its wholly-owned subsidiaries is true, complete and
accurate and not misleading and, in particular, the Existing Shareholders are
the legal and beneficial owners of the Shares set opposite their respective
names in Schedule 1 free from any Security Interest.

1.4                                 No Security Interest.  The Company has not
created or issued or put under option or granted any Security Interest over or
any right to acquire or call for the issue of any shares or loan capital of the
Company now or at any time in the future and has not agreed to do any of the
foregoing and no person has made any claim to be entitled to any of the
foregoing.

1.5                                 Options.  There are no options outstanding
and no outstanding rights to call for the issue or transfer of any shares in the
capital of the Company.

1.6                                 General.  The Company has not since
incorporation:

(a)                                  made any issue of securities by way of
capitalisation of profits or reserves (including share premium account and
capital redemption reserve);

(b)                                 purchased or redeemed any shares of any
class of its share capital or otherwise reduced its share capital;

(c)                                  issued any securities within the meaning of
section 254(1) of the Taxes Act which remain in issue at the date hereof in
circumstances where the interest payable thereon falls or has fallen to be
treated as a distribution under section 209(2) of the said Act; or

(d)                                 given any financial assistance in connection
with any such acquisition of share capital as would fall within sections 151 to
158 (inclusive) of the Companies Act,

35


--------------------------------------------------------------------------------




or agreed to do any such thing (whether at the option of any other person or
otherwise).

1.7                                 No agreement/arrangement.  Neither the
Company, nor so far as the Warrantors are aware the Existing Shareholders nor
any other Directors are party to any agreement or arrangement concerning:

(a)                                  the transfer or disposal of any Shares or
any interest therein or any restriction thereon or obligation relating thereto;

(b)                                 the exercise of votes at a meeting of the
Board or of the holders of any class of Shares; or

(c)                                  the right to appoint or remove any
directors of the Company.

1.8                                 The Existing Shareholders are collectively
the legal and beneficial owners of the entire issued share capital of the
Company.

2.                                       THE EXISTING SHAREHOLDERS

None of the Existing Shareholders and none of their respective Connected
Persons:

(a)                                  so far as the Warrantors are aware have any
direct or indirect interest in any other company or business which has a close
trading relationship with or which is (so far as the Warrantors are aware) or is
likely to be or become competitive with the Company;

(b)                                 owe any indebtedness or other liability to
the Company whether actually or contingently, whether solely or jointly with any
other person and whether as principal or surety, and there is no such
indebtedness or liability due or owing by the Company to the Existing
Shareholders, the Founder or any of their Connected Persons; and

(c)                                  are, or at any time during the last three
years have been, party to any agreement with the Company or in which the
Existing Shareholders, the Founder or any of their Connected Persons is or has
been interested, whether directly or indirectly.

3.                                       SUBSIDIARIES

The Company is not the holder or beneficial owner of any shares or securities
of, or of any other interest in, any undertaking (whether incorporated or
unincorporated and whether in the United Kingdom or elsewhere) and has not
agreed to acquire any such shares, securities or interest.

36


--------------------------------------------------------------------------------




4.                                       FINANCIAL MATTERS

4.1                                 Accounts

(a)                                  The Last Accounts of the Company give a
true and fair view of the state of affairs of the Company as at the Last
Accounts Date and of its results for the financial year ended on the Last
Accounts Date.

(b)                                 Without limiting the generality of paragraph
(a):

(i)                                     the Last Accounts of the Company either
make full provision for or disclose all liabilities (whether actual, contingent
or disputed and including financial lease commitments and pension liabilities),
all outstanding capital commitments and all bad or doubtful debts of the Company
as at the Last Accounts Date, in each case in accordance with generally accepted
accounting principles;

(ii)                                  the Accounts were prepared under the
historical convention, complied with the requirements of all relevant laws then
in force and with all statements of standard accounting practice (or financial
reporting standards) and generally accepted accounting principles of the United
Kingdom then in force;

(iii)                               except as stated in its Accounts, no changes
in the accounting policies were made by the Company in any of its two financial
years ended on the Last Accounts Date; and

(iv)                              the results shown by the Accounts were not
(except as therein disclosed) affected by any extraordinary or exceptional item
or by any other factor rendering such results for all or any of such periods
unusually high or low.

4.2                                 Since the Last Accounts Date:

(a)                                  the Company has carried on its business as
a going concern;

(b)                                 the Company has not incurred any material
liability other than in the ordinary course of its business;

(c)                                  there has been no material change in the
assets and liabilities of the Company;

(d)                                 there has been no material adverse change in
the financial or trading position of the Company;

(e)                                  the Company has not made (or agreed to
make) any change in the basis or amount of the emoluments of or benefits for its
directors or any of its employees;

(f)                                    the Company has not acquired or set up
(or agreed so to do) any new business, branch or subsidiary; and

37


--------------------------------------------------------------------------------




(g)                                 the Company has not borrowed any monies
except from its bankers in the ordinary course of business and within the limits
of the facilities available to it.

4.3                                 Business Plan.  The information concerning
the Company contained in the Business Plan and the projections contained therein
have been diligently prepared (having regard to what is reasonable for the size
and stage of development of the Company).  The assumptions and statements of
belief upon which the Business Plan are based and the business model underlying
the Business Plan have been carefully considered, given in good faith and are
honestly believed to be reasonable having regard to the information available to
the Company and to the market conditions prevailing at the date of this
Agreement.

5.                                       AGREEMENTS AND FINANCIAL ARRANGEMENTS

5.1                                 True and complete copies of all contracts,
agreements, guarantees, indemnities, letters of intent and memoranda of
understanding which are material to the business of the Company in each case to
which the Company is a party or by which the Company is bound or obligated, are
attached to the Disclosure Letter.

5.2                                 The Company is not a party to any contract,
agreement, guarantee, indemnity, letter of intent or memorandum of understanding
(whether in writing or otherwise) that is not attached or described in the
Disclosure Letter which is or could be material to the business of the Company.

5.3                                 The Company is not a party to any contract
entered into otherwise than in the ordinary and usual course of business or
otherwise than on arm’s length terms.

5.4                                 Agreements.  In relation to each outstanding
agreement to which the Company is a party which is disclosed under paragraph 5.1
above:

(a)                                  the Company is in the possession of each
such agreement;

(b)                                 there are no written or oral agreements
which derogate from the obligations of any person other than the Company or
increase the obligations of the Company thereunder;

(c)                                  each such agreement is valid and subsisting
and has not been terminated and, so far as the Warrantors are aware, is fully
enforceable in accordance with its terms and none of such agreements is subject
to a Security Interest granted or created by the Company;

(d)                                 the Company is not in breach of any of the
terms, undertakings, covenants and agreements on its part to be fulfilled,
performed and observed under each of such agreements;

(e)                                  the Company has paid all taxes, duties,
imposts and other charges payable in respect of such agreements so far as such
taxes, duties, imposts and other charges fall upon the Company and have become
due;

(f)                                    all necessary licences, approvals and
consents required by the Company prior to the entry into each of such agreements
and for their continuation were duly

38


--------------------------------------------------------------------------------




obtained and are subsisting and, so far as the Warrantors are aware, no
circumstances have arisen which may lead to withdrawal or failure to renew, if
applicable, of any such licence, approval or consent;

(g)                                 so far as the Warrantors are aware, no
counterparty is entitled to make a valid claim against the Company in respect of
any representation, breach of condition or warranty or other express or implied
term relating to any such agreements and no matter exists which would or might
enable a person other than the Company to raise a set-off, deduction,
withholding or counterclaim in any action for breach of the relevant agreement
or otherwise give any person other than the Company the right to withhold or
delay payment of any sum due from it under the terms of the relevant agreement
or the performance of any of its obligations thereunder;

(h)                                 no act or thing has been done or omitted to
be done by or on behalf of the Company which would or might reasonably be
expected to invalidate such agreement;

(i)                                     no person (other than the parties to
such agreements) has any rights in respect of any such agreements,

and no such agreement could be avoided in a winding up and, so far as the
Warrantors are aware, there are no circumstances likely to cause any of the
foregoing.

5.5                                 Debts

(a)                                  Full and accurate details of all
overdrafts, loans (including inter-company loans) or other financial facilities
outstanding or available to the Company are contained in the Disclosure Letter.

(b)                                 To the Warrantors’ knowledge the Company is
not in default under any instrument constituting any indebtedness or under any
guarantee of any indebtedness and there is at the date hereof no reason why any
such indebtedness or guarantee should be called or the liabilities thereunder
accelerated before their due date (if any) or any loan facilities terminated.

6.                                       ASSETS

6.1                                 Assets owned by the Company.  All material
assets used in connection with the business of the Company are the absolute
property of and in the possession or under the control of the Company and
(except as shown or reflected in the Warranted Management Accounts) are not
subject to any Security Interest, royalty, contract of sale, hire or
hire-purchase agreement, leasing agreement or agreement for payment on deferred
terms or other similar arrangement or bill of sale.

6.2                                 Assets in good repair.  Each asset needed
for the proper conduct of the Business is in good repair and working order (fair
wear and tear excepted).

39


--------------------------------------------------------------------------------




6.3                                 Real Property.   The Disclosure Letter sets
out accurate details of all real property owned or occupied by the Company and
in the case of real property occupied by the Company the terms of such
occupation.

6.4                                 The assets of the Company and the facilities
and services to which the Company has a contractual right include all rights,
properties, assets, facilities and services which are in the reasonable view of
management necessary for the carrying on of the business of such company in the
manner in which it is currently carried on.

6.5                                 The Company does not depend in any material
respect upon the use of assets owned by, or facilities provided by, any of the
Founder and/or the Existing Shareholders.

7.                                       INTELLECTUAL PROPERTY

7.1                                 Protection.  The Company has taken all
reasonable steps to protect the Intellectual Property owned by it.

7.2                                 No infringement.  To the Warrantors’
knowledge, no activities of the Company have infringed or do infringe or are
likely to infringe any Intellectual Property Rights of any third party and to
the Warrantors’ knowledge, no claim has been made or threatened against the
Company or any such licensee which alleges any improper act or disputes the
right of the Company to use any Intellectual Property Rights relating to the
Business and the Warrantors are not aware of any circumstances likely to give
rise to such a claim.

7.3                                 Ownership.  Except as set out in paragraph
7.6 below, all Intellectual Property Rights, including know-how (whether
registered or not or applied for), which are used by and/or are likely to be
material to the business of the Company, are (or in the case of applications
will be) legally and beneficially vested solely and exclusively in the Company
and are free from any encumbrances or other Security Interests.

7.4                                 No disclosure of information.  Other than in
the ordinary course of business and subject to appropriate obligations of
confidentiality, the Company has not knowingly disclosed or permitted to be
disclosed to any person (other than to the Shareholders and to its agents,
employees or professional advisers) any Business Information or any of its Know
How, trade secrets, confidential information or lists of customers or suppliers.

7.5                                 Registration. Full details of all registered
Intellectual Property Rights (including applications to register the same) and
all commercially significant unregistered Intellectual Property Rights owned by
the Company are set out in the Disclosure Letter.

7.6                                 Licences. Other than licences given to users
or gamers in the ordinary course of business, full details are set out in the
Disclosure Letter of all licence and other agreements relating to Intellectual
Property Rights to which the Company is a party (whether as licensor or
licensee) and which are or could be reasonably considered to be material to the
Company.  The Company is not in breach of any such agreement and so far as the
Warrantors are aware no third party is in breach of any such agreement.

40


--------------------------------------------------------------------------------




7.7                                 Validity. To the best of the Warrantors’
information, all the Intellectual Property Rights described in 7.5 above and all
agreements disclosed in relation to sub-paragraph 7.6 above are valid and
subsisting and nothing has been done or omitted to be done by the Company, and
the Warrantors are unaware of any act or omission of any third party, which
would jeopardise the validity or subsistence of any of such Intellectual
Property Rights or such agreements.

7.8                                 Third Party Infringement.  So far as the
Warrantors are aware, there does not exist any actual or threatened infringement
by any third party of any Intellectual Property Rights owned by the Company
(including misuse of confidential information) or any event likely to constitute
such an infringement nor has the Company acquiesced in the unauthorised use by
any third party of any such Intellectual Property Rights, nor is there any
actual or threatened infringement by any third party of any Intellectual
Property Rights used under licence by the Company which is likely to materially
adversely affect the business of the Company.

7.9                                 Employees.  None of the employees or the
Founder has any interest or rights in or to receive any payment or right in
respect of any Intellectual Property Rights used by the Company (including all
computer software designed, written, programmed or developed by the Company, the
Founder or any employees or ex-employees of the Company and used by the
Company).

7.10                           Employee Claims.  No claims have been received
from employees or ex-employees to receive any payment or right in respect of any
Intellectual Property Rights used by the Company.

7.11                           No Intellectual Property Rights owned by the
Company and no licence listed in the Disclosure Letter pursuant to Warranty 7.6
will be lost, or rendered liable to any right of termination or cessation by any
third party, by virtue of the performance of the terms of this Agreement.

7.12                           (a)           All the accounting records and
systems (including but not limited to computerised accounting systems) of the
Company are recorded, stored, maintained or operated or otherwise held by the
Company and are not wholly or partly dependent on any facilities or systems
which are not under the exclusive ownership or control of the Company;

(b)                                 The Company owns or is licensed to use all
software necessary to enable it to continue to use its computerised records for
the foreseeable future in the same manner in which they have been used prior to
the date of this Agreement and, does not share any user rights in respect of
such software with any other person;

(c)                                  Neither the hardware nor the software owned
and/or used by the Company has been affected by any defects or faults which have
caused any material interruption to the Company’s business at any time during
the 12 months prior to the date of this Agreement.

41


--------------------------------------------------------------------------------




8.                                       INSURANCE

8.1                                 General.  A summary of the insurances
maintained by the Company is set out in the Disclosure Letter and:

(a)                                  nothing has been done or has been omitted
to be done whereby any of the said policies has or may become void or voidable
or the premiums may become increased;

(b)                                 the said policies will continue in full
force and effect notwithstanding Completion and the policies together with the
receipts for the latest premiums payable in respect thereof are in the
possession of the Company; and

(c)                                  all premiums payable in respect of such
insurance policies have been duly paid and none of the policies contain any
special or abnormal terms or restrictions or provide for the payment of any
premium in excess of the normal rate.

8.2                                 No outstanding claims.  All claims made by
the Company under its past and present insurances have been settled in full by
the relevant insurers and there is no claim outstanding by the Company under any
such policies of insurance and, so far as the Warrantors are aware, there are no
circumstances likely to give rise to such a claim or which would or might be
required under any such policies of insurance to be notified to the insurers.

9.                                       LITIGATION AND OTHER DISPUTES

9.1                                 No litigation.  Neither the Company nor the
Founder nor any person for whose actions or defaults the Company may be
vicariously liable is engaged in or a party to any litigation, arbitration,
prosecution or other legal proceedings or in any proceedings or hearings before
any statutory, governmental or supranational body, department, board or agency
nor, so far as the Warrantors are aware, are any of the foregoing pending or
threatened either against or by the Company or any such person and, to the
knowledge of the Warrantors, there is no matter or fact in existence which might
give rise to the same or form the basis of any criminal prosecution against the
Company or any such person.

9.2                                 No breach of statutory duty etc.  The
Company has not committed any breach of statutory duty or any tortious or other
unlawful act which could lead to a claim for damages or an injunction being made
against it and, so far as the Warrantors are aware, there are no circumstances
likely to give rise to such a breach or act.

9.3                                 So far as the Warrantors are aware, the
Company has not sold or supplied any product or service which does not comply in
all material respects with all applicable laws, regulations, standards and
requirements (excluding those relating to gaming activities) in circumstances
where the liability of the Company is not fully covered by insurance.

42


--------------------------------------------------------------------------------




10.                                 COMPLIANCE WITH LEGAL REQUIREMENTS

10.1                           Full compliance.  Except in respect of gaming
activities the Company and every officer of the Company (in his capacity as
such) has complied in all material respects with all relevant legislation in any
part of the world applicable to it and/or its business.

10.2                           No ultra vires transactions.  Except in respect
of gaming activities the Company is empowered and duly qualified to carry on
business in all jurisdictions in which its present businesses are now carried on
and has not entered into any ultra vires transaction.

10.3                           Filing.  All documents required by the Companies
Acts to be filed with the Registrar of Companies in respect of the Company have
been duly filed and to the best of the knowledge, information and belief of the
Warrantors appear on publicly available records.

10.4                           Memorandum and Articles.  Compliance has been
made with the memorandum and articles of association of the Company and all
resolutions passed by the Company and all other legal requirements concerning
the Company.

10.5                           Statutory and minute books.  The statutory and
minute books of the Company have been properly and accurately written up and are
up to date and the Company has not received any application or request for
rectification of the register of members and all such books and records which
are its property are in the possession of the Company or under its control.

10.6                           No other names.  The Company does not use on any
of its stationery, in any of its advertisements or publicity materials, on any
vehicles or premises or otherwise carry on business under, any name other than
its full corporate name.

10.7                           Compliance with licences etc.  Except in respect
of gaming activities the Company has obtained and complied with all licences
(including statutory licences), permissions, authorisations, consents and
exemptions required for all operations of its business and the Company has not
received any notice relating to the non-compliance with, or continuation or
renewal on less favourable terms of, any such licences, permissions,
authorisations, consents and exemptions and none of the Warrantors know of any
factors that might in any way prejudice the renewal or continuation of the same.

11.                                 EMPLOYMENT

11.1                           Employees.  The persons whose names, job titles
and principal terms (including salary, commission, bonus, benefits and notice
period) are set out in the Disclosure Letter are all the employees of the
Company.  There are no outstanding offers of employment.  No changes have been
made to the terms of employment of such employees since the Last Accounts Date
and, since that date, no such employee has been paid, or become entitled to be
paid, any bonus or payment in the nature of a bonus other than as set out in the
Disclosure Letter.

43


--------------------------------------------------------------------------------




11.2                           Notices.  No employee of the Company employed in
a managerial or executive capacity has given, or has been given, notice of
termination of his employment which is outstanding.

11.3                           Compliance. The Company has in relation to each
of its employees (and so far as relevant to each of its former employees)
complied in all material respects with all statutes, regulations, codes of
conduct, terms and conditions of employment, orders and awards relevant to their
conditions of service or to the relations between it and its employees (or
former employees, as the case may be).

11.4                           Benefits.  There is no arrangement to which the
Company contributes or may become liable to contribute (whether or not legally
enforceable) under which benefits of any kind (including any pension, gratuity,
superannuation, life assurance, medical, accident, income replacement or
disability benefit or otherwise to provide “relevant benefits” within the
meaning of section 612(1) of the Income and Corporation Taxes Act 1988) are
payable to or in respect of any of the employees, directors or officers or any
former employee or former director or former officer of the Company or any
spouse, ex-spouse, child or dependent of such person.  No proposal, assurance or
commitment has been communicated to any person regarding any change to the terms
of employment or working conditions or regarding the continuance, introduction,
increase or improvement of any benefits or equity incentives or any customary or
discretionary arrangement or practice and no negotiations have commenced for any
such matter. Equity Incentives.  Except as set out in the Disclosure Letter, the
Company does not operate any equity incentive scheme, share option scheme,
phantom share option or profit sharing scheme for the benefit of any of its
officers or employees.

11.5                           Loans. Except in respect of reimbursement of
out-of-pocket expenses and normal accruals of emoluments, no sum is owing or
promised to any employee or former employee and sum is owed by any employee or
former employee.

11.6                           Severance Plans.  The Company has no obligation
to make any payment on redundancy in excess of the statutory redundancy payment
and there is no term of employment which provides that a change in employer or
person controlling the Company entitles the employee to any payment, additional
notice period or other change in terms.

11.7                           Atypical Workers.  For the purpose of this
clause, the term “employee” shall include any worker or self employed consultant
any the terms “employment” and “employer” shall be construed accordingly. 
Except as set out in the Disclosure Letter, the Company is not a party to any
agreements for the provision of personnel, consultancy services or the service
of personnel, nor any outsourcing arrangements.

12.                                 PENSIONS

12.1                           Save as fully described in the Disclosure Letter
the Company does not operate a pension scheme or any other life assurance
arrangement.

12.2                           The Company has at all times complied with
section 3 of the Welfare Reform and Pensions Act 1999 and all regulations made
thereunder.

44


--------------------------------------------------------------------------------




13.                                 TAXATION

13.1                           Punctual payment by tax.  All Tax for which the
Company is or becomes liable in respect of or which is attributable to any
period prior to the date of this Agreement has been paid punctually and in full
or where the due date for payment of such liability has not arrived at the date
of this Agreement has been provided for in full in the Warranted Management
Accounts.

13.2                           No liability for fine.  The Company is under no
liability to pay any penalty, interest, surcharge or fine in connection with any
Tax.

13.3                           Filing of returns.  The Company has filed when
due with the appropriate fiscal authorities all tax and other returns,
declarations, accounts and reports required to be filed, given or delivered on
or before the date hereof in respect of all Tax. Such declarations, notices,
requests, applications, returns, accounts, reports and other information
supplied to the fiscal authorities have been accurate and complete as far as the
Warrantors are aware and as of the date hereof are not disputed (other than in
the course of a normal tax audit) by the fiscal authority concerned.

13.4                           No dispute.  The Company is not involved in nor
have the Warrantors reason to believe that in the future the Company will become
involved in, any dispute (other than in the course of a normal tax audit) with
the tax or other authorities concerning any matter likely to affect in any way
the liability of the Company as at the date hereof to Tax and no tax or other
authority has investigated or indicated that it intends to investigate the tax
affairs of the Company.

13.5                           PAYE obligations.  The Company has properly
operated any and all systems of deduction of Tax on employee remuneration and
has complied with all its reporting obligations to all tax or other appropriate
authorities in all jurisdictions in connection with the benefits provided of
officers, employees and directors of the Company.

13.6                           Submission of returns etc.  The Company has duly
submitted all returns, records, claims and disclaimers and has taken all such
steps and refrained from all action which have been assumed to have been made or
refrained from (as the case may be) for the purposes of the Warranted Management
Accounts.

13.7                           Payment of stamp duty etc.  All Tax and any
stamp, registration and transfer taxes and other similar types of duty and levy
which are due or which are required to be stamped on documents which (i) are in
the possession of the Company or (ii) by virtue of which the Company has any
right have been duly paid and/or duly stamped.

13.8                           No act or omission.  As far as the Warrantors are
aware, no event, transaction, act or omission has occurred which could result in
the Company becoming liable to pay or to bear any Tax which is primarily or
directly chargeable against or attributable to any person, firm or company other
than the Company.

13.9                           The Company has duly complied with all its
obligations to account to HM Revenue and Customs or other relevant taxation
authority and all other relevant authorities for all amounts for which it is
accountable in respect of Taxation or amounts payable

45


--------------------------------------------------------------------------------




under social security legislation, and is not liable to pay any interest, fine
or sum of a similar nature in respect of Taxation.

13.10                     The Company has not given or been required to give any
security for Taxation.

14.                                 INSOLVENCY

14.1                           No winding up.  No order has been made or
petition presented or resolution passed for winding up the Company and no
distress, execution or other analogous process has been levied on any of its
assets, nor has the Company either stopped payment or deferred any payment which
is now due for payment and it is not insolvent, or unable to pay its debts for
the purposes of the Insolvency Act 1986.

14.2                           No administrator etc. appointed.  No
administrator or administrative receiver (within the meaning of the Insolvency
Act 1986) has been appointed or could be appointed by any person over the
Company’s business or assets or any part thereof, and there is no unfulfilled or
unsatisfied judgment or Court order outstanding against it.

14.3                           No arrangement.  The Company has not made or
proposed any arrangement or composition with its creditors or any class of its
creditors.

14.4                           There are no circumstances which would entitle
any person to present a petition for the winding up of the Company or to appoint
a receiver of the whole or any part of its undertaking or assets.

14.5                           No officer of the Company is, or has been subject
to any bankruptcy proceedings or is or has been the officer of any company which
has been the subject of liquidation or insolvency proceedings.

15.                                 MISCELLANEOUS

15.1                           Compliance.  Compliance with the terms of this
Agreement or Completion does not and will not:

(a)                                  conflict with or result in the breach of or
constitute a default under any of the terms, conditions or provisions of:

(i)                                     any agreement referred to in Warranty
5.1 to which the Company is now a party; or

(ii)                                  the Company’s memorandum or Articles or
give rise to or cause to become exercisable any right of pre-emption, which
shall not be waived upon Completion; or

(iii)                               any order, judgment, award, injunction,
decree, ordinance or regulation or any other restriction of any kind or
character to which any property of the Company is subject or by which the
Company is bound;

(b)                                 result in any present or future indebtedness
of the Company becoming due or capable of becoming due and payable prior to its
stated maturity;

46


--------------------------------------------------------------------------------




(c)                                  relieve any other party to an agreement
with the Company of its obligations thereunder or enable it to terminate its
obligations thereunder; and

(d)                                 cause any licence or authority necessary or
desirable for the continuation of the Company’s business to be determined or not
renewed or continued or renewed on less favourable terms.

15.2                           Disclosure of information.  All information
relating to the Company which the Warrantors know or should reasonably know and
which is material to the Investors in the context of the subscription of the
Shares has been disclosed to the Investors and to the best of the knowledge,
information and belief of the Warrantors, there are no other facts or matters
undisclosed to the Investors which may have a material adverse effect on the
financial or trading position or prospects of the Company.

15.3                           Data Protection.  The Company has not received
any notice or has been engaged in any correspondence with the Information
Commissioner relating directly or indirectly to the activities of the Company
and its compliance with the Data Protection Act 1998.  The Company has taken all
necessary steps as it is advised are necessary to comply with the Data
Protection Act 1998 and the Company has not received any notice relating to
subject access rights under the Data Protection Act 1998.

15.4                           The execution and performance of this Agreement
by the Company (including, without limitation, the allotment and issue of the
Investor Shares in accordance with the terms hereof) have been (or will prior to
Completion be), authorised by all necessary corporate and other acts and do not,
and will not, violate any trust deed, instrument, agreement or other arrangement
to which the Company is party.

15.5                           The Founder and Existing Shareholders have full
power to enter into their obligations under the Agreement.

16.                                 GAMING WARRANTIES

16.1                           So far as the Warrantors are aware, the Company
and its officers, employees, agents and all others rendering services to the
Company have at all times complied in all material respects with the provisions
of the Gaming Legislation relating to the business and activities of the
Company, where it considers it commercially viable to do so;

16.2                           So far as the Warrantors are aware, the Company
has not provided any credit in breach of the Gaming Legislation;

16.3                           So far as the Warrantors are aware, the Company
has not issued or caused to be issued any advertisement in breach of the Gaming
Legislation;

16.4                           So far as the Company is aware, the Company is
not carrying on any Prohibited Business.

16.5                           The Company has, at all times prior to the date
of this Agreement, conducted the Business in accordance with the Code of
Conduct.

47


--------------------------------------------------------------------------------




SCHEDULE 6

Capitalisation Table of the Company immediately after Completion

Member

 

No. of Ordinary Shares

 

No. of Preference Shares

 

Alan Dursham

 

426,087

 

 

 

 

 

 

 

 

 

Justin Funnell

 

426,087

 

 

 

 

 

 

 

 

 

Peter Olof Karsten

 

17,602,773

 

 

 

 

 

 

 

 

 

Gavin James McArdell

 

1,507,555

 

 

 

 

 

 

 

 

 

Richard Rydbeck

 

666,667

 

 

 

 

 

 

 

 

 

Julia Stead

 

421,500

 

 

 

 

 

 

 

 

 

Paul Stead

 

140,297

 

 

 

 

 

 

 

 

 

Simon Walker

 

100,000

 

 

 

 

 

 

 

 

 

Peter Casey

 

166,666

 

 

 

 

 

 

 

 

 

Justin Glaister

 

166,666

 

 

 

 

 

 

 

 

 

David Casey

 

555,555

 

 

 

 

 

 

 

 

 

Marion Wolfertshofer

 

112,263

 

 

 

 

 

 

 

 

 

Bessemer Venture Partners, VI, L.P.

 

 

 

12,916,903

 

 

 

 

 

 

 

Bessemer Venture Partners, VI, Institutional L.P.

 

 

 

218,560

 

 

 

 

 

 

 

Bessemer Venture Partners Co-Investment L.P.

 

 

 

4,349,347

 

 

 

 

 

 

 

WPTE

 

 

 

6,797,220

 

TOTAL ISSUED

 

22,292,116

 

24,282,030

 

Pool for Share Option Plan

 

9,525,000

 

 

 

BVP Warrants

 

 

 

3,278,402

 

Reserved for further Investors

 

 

 

8,414,565

 

TOTAL, FULLY-DILUTED

 

31,817,116

 

35,974,997

 

 

 

 

 

67,792,113

 

 

48


--------------------------------------------------------------------------------




IN WITNESS whereof this Agreement has been executed as a deed by or on behalf of
the parties the day and year first above written.

ATTESTATIONS

Executed as a Deed by

)

 

3G SCENE LIMITED

)

/s/ Peter Karsten

 

acting by:

)

 

 

 

 

 

Director:

 

 

Director/Secretary:

 

 

 

Executed and delivered as a deed by:

 

BESSEMER VENTURE PARTNERS VI L.P.

BESSEMER VENTURE PARTNERS VI

INSTITUTIONAL L.P.

BESSEMER VENTURE PARTNERS CO-

INVESTMENT L.P.

 

By:

  Deer VI & Co. LLC, General Partner

 

By:

  /s/ J. Edmund Colloton

 

Name: J. Edmund Colloton

Title: Executive Manager

 

 

Notice Address:

Attention: General Counsel

c/o Bessemer Venture Partners

1865 Palmer Avenue

Suite 104

Larchmont, NY 10538

 

 

Signed as a deed by ALAN DURSHAM in the

)

/s/ Alan Dursham

 

presence of:

)

 

 

49


--------------------------------------------------------------------------------




 

Signed as a Deed by JUSTIN FUNNELL in the

)

/s/ Justin Funnell

 

presence of:

)

 

 

 

 

 

 

 

Signed as a Deed by PETER OLOF KARSTEN

)

/s/ Peter Olof Karsten

 

in the presence of:

)

 

 

 

 

 

 

 

Signed as a Deed by GAVIN JAMES

)

/s/ Gavin James McCardell

 

MCARDELL in the presence of:

)

 

 

 

 

 

 

 

Signed by RICHARD RYDBECK in the presence of:

)

/s/ Richard Rydbeck

 

 

)

 

 

 

 

 

 

 

Signed by JULIA STEAD in the presence of:

)

 

 

)

 

 

 

 

 

 

 

Signed by PAUL STEAD in the presence of:

)

 

 

)

 

 

 

 

 

 

 

Signed by SIMON WALKER in the presence of:

)

/s/ Simon Walker

 

 

)

 

 

 

 

 

 

 

Signed by PETER CASEY in the presence of:

)

/s/ Peter Casey

 

 

)

 

 

 

 

 

 

 

Signed by JUSTIN GLAISTER in the presence of:

)

/s/ Justin Glaister

 

 

)

 

 

 

 

 

 

 

Signed by DAVID CASEY in the presence of:

)

/s/ David Casey

 

 

)

 

 

 

 

 

 

 

Signed by MARION WOLFERTSHOFER in the

)

/s/ Marion Wolfertshofer

 

presence of:

)

 

 

50


--------------------------------------------------------------------------------




 

Executed and delivered as a Deed by

)

/s/ Adam Pliska

 

WPT ENTERPRISES, INC

)

 

acting by:

)

 

 

 

 

 

Adam Pliska

 

 

General Counsel

 

 

51


--------------------------------------------------------------------------------